CaSe 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 1 of 66

Fi|i in this information to identify your case:

' United States Bankruptcy Court for the:
DiSTR|CT OF NEVADA

» Case number (/rknown>; Chapter you are filing under:
Chapter 7
Cl Chapter11
Cl Chapter 12
Cl Chapter13

 

El Check if ihis is an
amended filing

Officiai Form 101
Vo|untary Petition for individuals Filing for Bankruptcy 12111

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For examp|e, if a form asks, “Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor2 to distinguish between them. |n joint cases, orie of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 iri all of the fonns.

Be as complete and accurate as possibie. if two married people are filing together, both are equally responsible for supplying correct
infonnation. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, wrlte your name and case number
(if known). Answer every question.

mentify Yourself

1. Your full name

 

 

About Debtor1: About Debtor 2 (Spouse Only in a Joint Case):

Write the name that is on your
government-issued picture DAYAN

 

 

 

 

 

 

 

 

 

 

identification (for examp|e, Firs‘ name First name
your driver’s license or
passpori). Midd|e name Middie name
Bring your picture MOL|NA-CARBALLO
identification to your meeting L"=‘S‘ name Last name
with the trustee.
suffix (Sr., Jr., ii, iii) Surrix($r., Jr., ii, lii)
z. A|| other names you
have used m the last 8 First name First name
years
|nc|ude your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middie name Middie name
Last name Last name
3. On|y the last 4 digits of
your Socia| Security XXX _ XX _ _6 _8- i L XXX _ XX _ _- --- __ _
number or federal oR oR
individual Taxpayer
identification number SXX _ XX __ _ __ _ 9 XX _ XX ___ _ _ __
(|T|N)

»»:.,,,cM¢mWWWXW,&W\»\<N»;.,\»~»,~¢.a~X~w`@m\\... ~.».»…_ _ it t _, c » … , _ x , W
t … t, v i~t, ..i ,i.,`_~…»,~v …, _._\W ,\.{\, _M.__., ._._N__w_ t \,M\_,____"__¢_i :W_,',_,…<`

Official Form 101 Vo|untary Petition for individuals Filing for Bankruptcy page 1

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 2 of 66

DAYAN MOL|NA-CARBALLO

First Name Middie Name Last Name

Debtor 1

About Debtor1:

4, Any business names
and Employer
identification Numbers
(ElN) you have used in

m i have not used any business names or EiNs.

Case number (ifimown)

l owes a m,ee~\..»_\_\e .~_ `~\,§\e ~Q`~\ mm

About Debtor 2 (Spouse Only iri a Joint Case):

a l have not used any business names or Ele.

 

the last 8 years Business name

include trade names and

Business name

 

doing business as names Business name

H_

 

5. Where you live

3775 HAWA|| AVE

Business name

if Debtor 2 lives at a different address:

 

 

 

 

 

 

Number Street Number Street

LAS VEGAS NV 89104

City State ZiP Code City State ZiP Code
CLARK

County County

|f your mailing address is different from the orie
above, t"i|| it iri here. Note that the court will send
any notices to you at this mailing address.

|f Debtor 2’s mailing address is different from
yours, fill it iri here. Note that the court will send
any notices to this mailing address

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZiP Code City State ZiP Code
6. Why you are choosing Check one: Check one:

this district to file for

bankruptcy m Over the last 180 days before filing this petition,

i have lived in this district longer than in any
other district.

a i have another reason. Expiain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

 

Officia| Form 101

Vo|untary Petltion for individuals Filing for Bankruptcy

a Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district.

a l have another reason. Expiain.
(see 28 u.s.c. §1408.)

 

 

 

 

_…..» i_, `.5.\,¢,6,`;

page 2

Debtor 1

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 3 of 66

First Name

DAYAN MOL|NA-CARBALLO

Middle Name

Case number iiri<nowni
Last Name

Tell the Court About Your Bankruptcy Case

7.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy

11.

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Officiai Form 101

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for/ndividua/s Filing
for Bankruptcy (Fonn 2010)). Aiso, go to the top of page 1 and check the appropriate box.

m Chapter 7

El Chapter 11
El Chapter 12
El Chapter 13

El l will pay the entire fee when l file my petition. Piease check with the cierk’s ofnce in your
local court for more details about how you may pay. Typica|ly, if you are paying the fee
yourseif, you may pay with cash, cashier’s check, or money order. if your attorney is
submitting your payment on your beha|f, your attorney may pay with a credit card or check
with a pre-printed address.

El i need to pay the fee in installments if you choose this option, sign and attach the
Application for lndividuals to Pay The Filing Fee in lnstallments (Officiai Form 103A).

w l request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By iaw, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). |f you choose this option, you must fill out the Applicat/'on to Have the
Chapter 7 Filing Fee Waived (Ofncia| Form 1038) and file it with your petition_

 

 

 

 

 

 

 

m No
n Yes. District When Case number
MM / DD /YYYY
District When Case number
MM / DD /YYYY
District When Case number
MM / DD /YYYY
m No
a Yes. Debtor Relationship to you
District When Case number, if known
MM / DD /YYYY
Debtor Reiationship to you
District When Case number, if known
MM / DD / YYYY
n No. Go to line 12.
m Yes. Has your landlord obtained an eviction judgment against you?

m No. Go to line 12.

a Yes. Fiii out /nitial StatementAbout an Eviction Judgment Against You (Fonn 101A) and iiie it as
part of this bankruptcy petition.

Vo|untary Petition for individuals Filing for Bankruptcy page 3

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 4 of 66

Debtor 1 DAYAN MOL|NA'CARBALLO Case number (irknowni

First Name Midd|e Name Last Name

mixed About Any Businesses You 0wn as a Sole Proprietor

 

12. Are you a sole proprietor ill NO_ 90 to pan 4_
of any full- or part-time
business? cl Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

co ration, aitnershi ,or
:LC.rpo p p Number Street

 

Name of business if any

 

if you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZlP Code

Check the appropriate box to describe your business:

cl Health Care Business (as defined in 11 U.S.C. § 101(27A))
cl Singie Asset Reai Estate (as defined in 11 U.S.C. § 101(51B))
El stockbroker (as denned in 11 u.s.C. § 101(53A))

El Commodity Broi<er (as defined in 11 u.s.c. § 101(6))

cl None of the above

13. Are you filing under lf you are filing under Chapter11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines lf you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations cash-flow statement and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor?

_, m No. l am notfiling under Chapter11.
For a definition of small
business debtori See cl No. l am filing under Chapter 11, but l am NOT a small business debtor according to the definition in
11 U-S~C- §101(519)- the Bankruptcy Code.

cl Yes. l am Gling under Chapter 11 and l am a small business debtor according to the definition in the
Bankruptcy Code.

Report if You 0wn or Have Any Hazardous Froperty or Any Froperty That Needs immediate Attention

 

14. Do you own or have any m NO
property that poses or is
alleged to pose a threat Ei Yes. Wnat is the nazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

pr°p°rty that needs if immediate attention is needed, why is ii needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZlP Code

Officiai Form 101 Vo|untary Pet|tion for individuals Filing for Bankruptcy page 4

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 5 of 66

benton DAYAN MOL|NA-CARBALLO

First Name M`iddle Name

Last Name

Case number iirknowni

m£xplain Your Efforts to Receive a Briefing About Credit Counseling

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices if you
cannot do so, you are not
eligible to die

if you file anyway, the court
can dismiss your case, you
will lose whatever nling fee
you paid, and your creditors
can begin collection activities
again.

Officiai Form 101

About Debtor 1:

You must check one:

m l received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the ceitihcate and the payment
pian, if any, that you developed with the agency.

n l received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the ceitihcate and payment
plan, if any.

n | certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services du ring the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you died for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you fiie,
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

Cl | am not required to receive a briefing about
credit counseling because of:

m lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

m Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after i
reasonably tried to do so.

m Active duty. l am currently on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Vo|untary Petition for individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

Cl l received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
pian, if any, that you developed with the agency,

n l received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Cl l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to me this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
brienng before you filed for bankruptcy.

if the court is satisned with your reasons, you must
still receive a briefing within 30 days after you tile.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

n | am not required to receive a briefing about
credit counseling because of:

n lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

n Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after i
reasonably tried to do so.

n Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 6 of 66

oebiori DAYAN MOL|NA-CARBAL LO

First Name Middie Name

Case number (irknown)
Last Name

mAnswer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a persona|, fami|y, or household purpose.”

ci No. Go to line 16b.
§ Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

ci No. Go to line 16c.
EJ Yes. Go to line 17.

160. State the type of debts you owe that are not consumer debts or business debts.

 

 

11. Are you filing under
Chapter 7?

ci No. l am not filing under Chapter 7. Go to line 18.

Do you estimate that after d Yes. i am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

Part 7: Sign Below

For you

' i//./ '/, , vi ' , ,ii,u~»,,,' , , v .i,

Officiai Form 101

grimistrative expenses are paid that funds will be available to distribute to unsecured creditors?
No
ci Yes

/
due
Cl 50-99
Cl 100-199

Cl 200-999

E/$O-$S0,000

EJ $50,001-$100,000
EJ $100,001-$500,000
Cl $500,001-$1 million

Cl -$50,000
$50,001-$100,000

Cl $100,001-$500,000

Cl $500,001-$1 million

Cl 1,000-5,000
Cl 5,001-10,000
EJ 10,001-25,000

Cl $1,000,001-$10 million

EJ $10,000,001-$50 million
Cl $50,000,001-$100 million
Cl $100,000,001-$500 million

Cl $1,000,001-$10 million

Cl $10,000,001-$50 million
CJ $50,000,001-$100 million
CJ $100,000,001-$500 million

Cl 25,001-50,000
Cl 50,001-100,000
Cl Morelhan1oo,ooo

n $500,000,001-$1 billion

n $1.000,000,001-$10 billion
ci $10,000,000,001-$50 billion
n More than $50 billion

CJ $500,000,001-$1 billion

Cl $1,000,000,001-$10 billion
Cl $10,000,000,001-$50 billion
EJ More than $50 billion

l have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

if l have chosen to file under Chapter 7, l am aware that l may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11. United States Code. l understand the relief available under each chapter, and l choose to proceed

under Chapter 7.

lf no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me till out
this document, l have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition,

l understand making a false statement, concealing property, or obtaining money or property by fraud in connection

 

Vo|untary Petition for individuals Filing for Bankruptcy

 
 

Exe utedon y§//JW/§
MM

/ DD /YYYY

 

X

s up to $250,000, or imprisonment for up to 20 years, or both.
571.

with a ban ptcy case can result in f
18 U.S.C §§1 2,1341,1519,an
x ¢iZ/¢/¢°M

 

Signature of Debtor 2

Executed on
MM/ DD /YYYY

page 6

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 7 of 66

Debtori DAYAN MOL|NA'CARBALLO Case number(iriviowni

First Name Midd|e Name

   

For you if you are filing this
bankruptcy without an
attorney

if you are represented by
an attorney, you do not
need to Hle this page.

 

Officiai Form 101

   

Last Name

The law allows you, as an individual, to represent yourself in bankruptcy courtl but you
should understand that many people find it extremely difficult to represent
themselves successfuiiy. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case The rules are very
technica|, and a mistake or inaction may affect your rights. For example your case may be
dismissed because you did not file a required document, pay a fee on time attend a meeting or
hearing, or cooperate with the court, case trustee U.S. trustee bankruptcy administrator, or audit
firm if your case is selected for audit. if that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules if you do not list a debt, the debt may not be discharged if you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate truthful, and complete
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourse|f. To be
successful, you must be familiar with the United States Bankruptcy Code the Federa| Rules of
Bankruptcy Procedure and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

Ci t\io

Yes
Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete you could be fined or lmprisoned?

ElNo

Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
n No

@/Yes. Name of Person Am \L M i ii£,(

Attach Bankruptcy Petifion Preparefs Notice, Declaration, and Signature (Ochial Form 119):

By signing here l acknowledge that l understand the risks involved in filing without an attorney. l
have read and understood this notice and l am aware that filing a bankruptcy case without an
' rights or property if l do not properly handle the case.

 

 

 

 

x /' /l . x
M Signature of Debtor 2
Date
MM / DD /YYYY MM/ DD /YYYY
Contact phone Contact phone
Cell phone i702) 773-3695 Cell phone
Email address Email address

 

Vo|untary Petit|on for individuals Filing for Bankruptcy page 8

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 8 of 66

 

0"!| l
»,..~.
. m-

nw

Certiiicate Number: 12459-NV-CC-03 2434651

l 2459-NV-CC-03243465 l

_CERTIFICATE OF CoUNSELlNG

I CERTIFY that on March 13, 2019, at 12:59 o'clock AM PDT, Dayan Molina
Carballo received from Abacus Credit Counseling, an agency approved pursuant
to 11 U.S.C. § 111 to provide credit counseling in the District of Nevada, an
individual [or group] briefing that complied with the provisions of 11 U.S.C. §§
109(h) and 111.

A debt repayment plan was not prepared lf a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate

This counseling session was conducted by internet.

Date: March 13, 2019 By: /s/Veronica Castro
Name: Veronica Castro

Title: Credit Counselor

* lndividuals who wish to tile a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to tile with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 9 of 66

Fill in this information to identify the case:

oewa DAYAN ivioLiNA-CARBALLO

First Name Middle Name Last Name

 

Debtor 2
(SpOuSe, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Courtfor the: DlSTR|CT OF NEVADA

Case number Chapter
(if known)

 

 

Officiai Form 119
Bankruptcy Petition Preparer’s Notice, Declaration, and Signature 12/15

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. if more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who

does not comply with the provisions of title 11 of the United States Code and the Federai Rules of Bankruptcy Procedure may be fined,
imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation. A signed copy of this form must be filed with any document prepared

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice including the following:

whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);
whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

whether your debts wi|| be eliminated or discharged in a case under the Bankruptcy Code;

whether you will be able to keep your home car, or other property after nling a case under the Bankruptcy Code;
what tax consequences may arise because a case is filed under the Bankruptcy Code;

whether any tax claims may be discharged;

whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

how to characterize the nature of your interests in property or your debts; or

what procedures and rights apply in a bankruptcy case.

The bankruptcy petition preparer AMY M|L|-ER has notified me of
Name

any maximum allowable fee before preparing any document for filing or accepting any fee.

  
 

Date 03//590/?

ceipt of this notice MM / DD /YYYY

Date
Signature of Debtor 2 acknowledging receipt of this notice MM / DD /YYYY

Officiai Form 119 Bankruptcy Petltion Preparer’s Notice, Declaration, and Signature page 1

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 10 of 66

Debtor1 DAYAN MOi-|NA'CARBALi-O Case number (lrimewnl

First Name Middle Name Last Name

m Deciaration and Signature of the Bankruptcy Petition Preparer

Under penalty of perjury, l declare that:
l l am a bankruptcy petition prepareror the officerl principal, responsible person, or partner of a bankruptcy petition preparer;

l l or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

l if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge l or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor

 

 

 

AMY MlLLER OWNER AMY TAXES N MORE
Pn`nted name Titie, if any Firm name, if it applies

8565 S. EASTERN AVE STE 128

Number Street

LAS VEGAS NV 89123 702-979-5837

City State ZlP Code Contact phone

i or my firm prepared the documents checked below and the completed declaration is made a part of each document that l check:
(Check all that apply.)

M Vo|untary Petltion (Form 101) m Schedule i (Form 106|) m Chapter 11 Statement of Your Current Monthly

lncom Form 1223
g StatementAbout Your Social Security Numbers w Schedule J (Form 106J) e ( )

(Form 121)

g Summary of YourAssets and Liabilities and
Certain Statistical information (Form 1068um)

M Schedule A/B (Form 106A/B)
la schedule c (Form ioec)
la schedule D (Fonn ioeD)

y v _ l m Chapter 13 StatementonourCurrent Monthly
Dec|arat'°n About an 'nd""dua| Debt°"s' income and Calculation of Commitment Period
Scheduies (Form 106Dec) (Fo,»m 122(;_1)

Statemem °f Fina“¢la' Affairs (F°'m 107) Chapter 13 Ca|culation of Your Disposable

Statement of intention for individuals Filing income (Form 122€'2)
Under Chapter 7 (Form 108) Application to Pay Filing Fee in installments

Chapter 7 Statement of Your Current (Form 103A)
Monthly income (Form 122A-1) Application to Have Chapter 7 Filing Fee

q Schedule E/F (Fonn 106E/F) Waived (Form 1033)

UEEEE

g Statement of Exemption from Presumption
Schedule G (Form 106G) OfAbuSe Under § 707(b)(2)

M schedule H (Foim ioeH) (F°"“ 122A'1Supp)

A list of names and addresses of all creditors
(creditor or mailing matrix)

Other

UEiEiUU

m Chapter 7 Means Test Calcu|ation
(Form 122A-2)

Bankruptcy petition preparers must sign and give their Social Security numbers if more than one bankruptcy petition preparer prepared the documents
to which this declaration applies, the signature and Social Security number of each preparer must be provided 11 U.S.C. § 110.

_6_21-_6£ -_2_539_ use 5//§[&0/9
MM/DD/YYY

Social Security number of person who signed

  

icer, principal, responsible

   

AMY MlLLER

 

Pn`nted name

l ____ __ _______ Date
Signature of bankruptcy petition preparer or officer, principal, responsible Social Security number of person who signed MM / DD/YYYY
person, or partner

 

 

Printed name

Officiai Form 119 Bankruptcy petition Freparer’s Notice, Deciaration, and Signature page 2

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 11 of 66

 

B2800 (Form 2800) (12/15)
United States Bankruptcy Court
District Oi NEMADA
hire DAYAN Moi_iNA-cARBAi_i_o case No_
Debtor
Chapter Z

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
[Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 U.S.C. § 110(h)(2).]

1. Under 11 U.S.C. § llO(h), I declare under penalty of perjury that I am not an attorney or employee of an
attorney, that I prepared or caused to be prepared one or more documents for filing by the above-named
debtor(s) in connection with this bankruptcy case, and that compensation paid to me within one year before
the filing of the bankruptcy petition, or agreed to be paid to me, for services rendered on behalf of the
debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

For document preparation services I have agreed to accept ............................... $200.00
Prior to the filing of this statement I have received ............................................. $ ZQQ tm
Balance Due ......................................................................................................... $0.00

2. I have prepared or caused to be prepared the following documents (itemize):

TYPED ALL CHAPTER 7 FORMS (DECLARAT|ON ON FORM 119)
and provided the following services (itemize): PREPARE CHAPTER 7 FORMS ONLY

3. The source of the compensation paid to me was:
Debtor Other (specify)
DAYAN MOL|NA-CARBALLO paid me cash.
4. The source of compensation to be paid to me is:
Debtor Other (specify)
5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation

of the petition filed by the debtor(s) in this bankruptcy case.

6. To my knowledge no other person has prepared for compensation a document for filing in connection with
this bankruptcy case except as listed below:

 

 

 

NAME SOCIAL SECURITY NUMBER
620602539 3// §/,@
gnatur Social Security number of bankruptcy ' Datd /
petition preparer*
AMY MiLLER 856 S. EASTERN AVE SUiTE 1 8 LAS VEGAS NV 89123
Printed name and title, if any, of Address

Bankruptcy Petition Preparer

* If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal,
responsible person or partner of the bankruptcy petition preparer. (Required by l 1 U.S.C. § 1 10).

A bankruptcy petition preparer’s failure to comply with the provisions of title 11 and the Federal Rules of
Bankruptcy Procedure may result in fines or imprisonment or both. 11 U.S.C. § 110,‘ 18 U.S.C. § 156.

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 12 of 66

Fill in this information to identify your case:

Debtor 1 DAYAN MOL|NA-CARBALLO

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the; DlSTRlCT OF NEVADA

 

Ei cheek ifihis is an
“'k“°‘~“l amended filing

Case number

 

Officiai Form 106Sum
Summary of Your Assets and Llabilities and Certain Statistical information 12/15
Be as complete and accurate as possib|e. if two married people are filing together, both are equally responsible for supplying correct

|nformation. Fill out all of your schedules first; then complete the information on this fonn. if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

mmmarize Your Assets

 

 

Your assets
Value of what you own

1. Schedu/e A/B.' Property (Official Form 106A/B)

 

1a. Copy line 55, Total real estate, from Schedu/e A/B .......................................................................................................... $ _A
1b. Copy line 62, Total personal property, from Schedu/e A/B ............................................................................................... $ 1 ,550.00
1c. Copy line 63. Total of all property on Schedu/e A/B ......................................................................................................... $ 1’550_00

 

 

 

m Summarize Your Liabilities

Your liabilities
Amount you owe

2. Schedu/e D.' Creditors Who Have C/al'ms Secured by Property (Official Form 106D)

2a. Copy the total you listed in Column A, Amount of c/al'm, at the bottom of the last page of Part 1 of Schedu/e D ............ $ 0`00

3. Schedu/e E/F.' Creditors Who Have Unsecured C/aims (Offlcial Form 106E/F)

3a Copy the total claims from Part 1 (priority unsecured ciaims) from line se of schedu/e E/F ____________________________________________ $ _OM

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedu/e E/F .......................................

+ $ 55,447.98

 

 

 

 

 

Your total liabilities $ 55»447~98
m Summarize Your income and Expenses
4. Schedu/e /.' Your/ncome (Offlcial Form 106|) 1 1
Copy your combined monthly income from line 12 of Schedu/e / .......................................................................................... $ M
5. Schedu/e J.' Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedu/e ./ .................................................................................................... $ 1 '820'00

Oflicial Form 1068um Summary of Your Assets and Llabilities and Certain Statistical |nfom‘iation page 1 of 2

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 13 of 66

Debtor 1 DAYAN MOL|NA-CARBALLO case number thrown

First Name Middle Name Last Name

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

n No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

m Yes

7. What kind of debt do you have?

m Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-99 for statistical purposes 28 U.S.C, § 159.

m Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules

 

8. From the Statement of your Current Monthly lncome: Copy your total current monthly income from Officiai
Form 122A-1 Line11;0R, Form 1228 Line11; OR, Form 122C-1 Line14. $ 2,142.74

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

Total claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) $___M
9b. Taxes and certain other debts you owe the government (Copy line 6b.) $ 0'00
Qc. Claims for death or personal injury while you were intoxicated (Copy line 60.) $__M
9d. student loans (copy line er.) $_M
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ ()_()()

priority claims. (Copy line 69.) __
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) + $ 0.00
99. Total. Add lines 9a through sr $ 0.00

 

 

 

Officiai Form 1068um Summary of Your Assets and Llabilities and Certain Statistical information page 2 of2

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19

Fill in this information to identify your case and this filing:

DAYAN MOL|NA-CARBALLO

Micldle Name

Debtor 1

First Name Last Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name
United States Bankruptcy Courtforthe: D|STR|CT OF NEVADA

Case number

 

 

 

Officiai Form 106A/B
Schedule A/B: Property

 

Page 14 of 66

Cl check if this is an
amended filing

12l15

in each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. if two married people are filing together, both are equally

responsible for supplying correct information. if more space is needed, attach a separate sheet to this
write your name and case number (if known). Answer every question.

form. On the top of any additional pages,

Describe Each Residence, Building, Land, or Other Reai Estate You Own or Have an interest ln

1. Do you own or have any legal or equitable interest in any residence, building, |and, or similar property?

ii No. Gb to Pan 2.

Ci Yes. Where is the property?
What is the property? Check all that apply.

m Singie-family home

m Duplex or multi-unit building
m Condominium or cooperative
a Manufactured or mobile home
Cl tend

Ci investment property

Ci Timeshare

m Other

1.1.

 

Street addressl if available or other description

 

 

City State ZiP Code

 

Who has an interest in the property? Check one.

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedu/e D.'
Credifors Who Have C/a/'ms Secured by Properfy.

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simpie, tenancy by
the entireties, or a life estate), if known.

 

m Debtor1 only

n Debtor 2 only

Ci Debtor1 and Debtor2 only

Ci At least one of the debtors and another

 

County

n Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

if you own or have more than one, list here:
What is the property? Check all that apply.
Ci Singie-family home

1-2- Cl Duplex or multi-unil building

 

Street address if available or other description v _
Ci Condominium or cooperative

Ci Manufactured or mobile home
Cl Land

Ci investment property

Ci Timeshare

Ci other

Who has an interest in the property? Check one.

 

 

City State ZiP Code

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedu/e D:
Credifors Who Have C/aims Secured by Properfy.

Current value of the Current value of the
entire property? portion you own?
$ $

Describe the nature of your ownership
interest (such as fee simp|e, tenancy by
the entireties, or a life estate), if known.

 

n Debtor1 only

n Debtor2 only

n Debtor1 and Debtor2 only

Ci At least one of the debtors and another

 

County

n Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Officiai Form 106A/B Schedu|e A/B: Property

page 1

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 15 of 66

DAYAN MOL|NA-CARBALLO

Midd|e Name

Debtor 1

First Name

1.3.

Last Name

 

Street address if available, or other description

 

 

City State

Z|P Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part1, including any entries for pages
you have attached for Part1. Write that number here. ...................................................................................... 9

Describe Your Vehicles

Case number iii/inale

What is the property? Check all that apply.
m Singie-family home

Ei Du plex or multi-unit building

cl Condominium or cooperative

n Manufactured or mobile home

n Land

n investment property

n Timeshare

m Other

 

Who has an interest in the property? Check one.

n Debtor1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedu/e D:
Creditors Who Have C/aims Secured by Pmperty,

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), lf known.

 

Cl check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

$O-@O

 

 

 

 

Do you own, |ease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. lf you lease a vehicle, also report it on Schedu/e G.' Executory Contracts and Unexpired Leasesi

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

w No
Cl Yes

3_1_ Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

 

lf you own or have more than one, describe here:

3,2_ Make:
Model:
Year:
Approximate mileage:

Other information:

 

L, _ l

Officiai Form 106A/B

Who has an interest in the property? Check one.
cl Debtor1 only

cl Debtor 2 only

Ei Debtor 1 and Debtor 2 only

cl At least one of the debtors and another

m Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

m Debtor1 only

m Debtor 2 only

n Debtor1 and Debtor2 only

n At least one of the debtors and another

Ei Check if this is community property (see
instructions)

Schedule AlB: Property

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedu/e D:
Creditors Who Have C/aims Secured by Pmperty.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have C/aims Secured by Pmperty.

Current value of the
portion you own?

Current value of the
entire property?

page 2

Debtor 1

3.3.

3.4.

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 16 of 66

DAYAN MOL|NA-CARBALLO

Middie Name

First Name

Make:
Model:

Year:

Approximate mileage:

Other information:

Last Name

 

l
l

 

 

Make:
Model:

Year:

Approximate mileage:

Other information:

l ___________________________________________

l

 

Case number (ilknownl

Who has an interest in the property? Check one.

m Debtor1 only

m Debtor 2 only

Cl Deblorl and Debtor 2 only

n At least one of the debtors and another

m Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Cl Deblorl only

m Debtor 2 only

m Debtor 1 and Debtor 2 only

n At least one of the debtors and another

Ei Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Propertyl

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.'
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examp/es.' Boals, trailers, motors, personal watercraft, fishing vesseis, snowmobiles, motorcycle accessories

mNo

n Yes

4,1, Make:
Model:
Year:

if you own or have more than one, list here:

4.2.

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here ........................................................................................................................

Other information:

 

i
l
§
l
i

Make:
Model:
Year:

Other information:

{__”,.-_.__.__.__,_ ,. __.,.~ ,_,N_.M.. o.._,. ,

i
.
l
i

Officiai Form 106A/B

Who has an interest in the property? Check one.

Cl Deblori only

Cl Deblor 2 only

Cl Debtor1 and Deblor 2 only

m At least one of the debtors and another

Ei Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

m Debtor1 only

n Debtor 2 only

Ci Debtor1 and Debtor 2 only

m At least one of the debtors and another

Ei Check if this is community property (see
instructions)

Schedule AlB: Property

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

9 0ng `

page 3

 

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 17 of 66

Debtor 1 DAYAN MOL|NA'CARBALLO Case number (i/l<nownl

First Name Middle Name Last Name

Describe Your Personal and Household items

 

Do you own or have any legal or equitable interest in any of the following items?

6. Househoid goods and furnishings
Examp/es: Major appliances, fumiture, linens, china, kitchenware
n No
m Yes. Describe ......... FURN|TURE

7. Electronics

Examp/es.' Televisions and radios; audlo, video, stereo, and digital equipment; computers printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

n No _ ,i … ,
m Yes. Describe .......... : TELEV|S|ON

8. Co||ectibies of value

Examples.' Antiques and flgurines; paintings prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other coilections, memorabiiia, collectibles
n No

m Yes~ Describe ---------- § Col_l_EchBl_E PAlNTlNG

9. Equipment for sports and hobbies
Examples.' Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf ciubs, skis; canoes
and kayaks; carpentry tools; musical instruments
m No y
Ei Yes. Describe .......... :

10.Firearms
Examp/es: Pistols, rifles, shotguns, ammunition, and related equipment
m No l
El Yes. Describe .......... `

11.C|othes
Examp/es.' Everyday clothes furs, leather coats, designer wear, shoes, accessories
m No _ _ _ _ _

il Yes. Describe .......... o EvERYDAY cLoTHlNG

12.Jewe|ry
Exampies: Everydayjewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
n No

m Yes. Describe ---------- JEWELRY

13. Non-farm animals
Examp/es.' Dogs, cats, birds, horses

m No
Ei Yes. Describe ...........

14_Any other personal and household items you did not already |ist, including any health aids you did not list

m No
n Yes. Give specific
information. .............. _____ _

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here .................................................................................................................................................... 9

Officiai Form 106A/B Schedule Ale Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

$ 950.00

$ 200.00

§ $ 100.00

$

~ s
$ 200.00
$ 100.00
s
s

 

 

$____1.M

 

page 4

 

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 18 of 66

Debtor 1 DAYAN MOL|NA'CARBALLO Case number ll/l<nownl

First Name Middle Name Last Name

m Describe Your Finam:ial Assets

 

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

Do you own or have any legal or equitable interest in any of the following?

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
m No
El Yes ................................................................................................................................................................ Cash._ _______________________ $ 0_00

17. Deposits of money
Examples: Checking, savings or other flnancia| accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions if you have multiple accounts with the same institution, list each.

 

 

 

 

 

 

 

 

l:i No

m Yes ..................... institution name:
17.1. Checking account: CHASE BANK $ 0'00
17.2. Checking account: $
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit; $
17,6. Other financial account: $
17.7. Other financial account: $
17.8. Other nnancial account: $
17.9. Other nnancial account: $

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage flrms, money market accounts

mNo

 

 

 

 

 

l:i Yes ................. institution or issuer name:

$

$

$
19. Non-public|y traded stock and interests in incorporated and unincorporated businesses, including an interest in

an LLC, partnership, and joint venture

m No Name of entity: % of ownership;

l:l Yes. Give specific O% %
information about 0 $
them ......................... 0 /° % $

0°/0 oh $

 

Offlcia| Form 106A/B Schedule AlB: Property page 5

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 19 of 66

Debtor1 DAYAN MOL|NA-CARBALLO

First Name Midd|e Name Last Name

Case number (irlrnownl

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotr'ab/e instruments include personal checks cashiers’ checks, promissory notes, and money orders
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

mNo

Cl Yes. Give specinc issuer name:
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

them ....................... $
$
$
21. Retirement or pension accounts
Examples: interests in iRA, ER|SA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
m No
Ci Yes. List each
account separately. Type of account institution name:
401(k) or similar plan: $
Pension plan.' $
|RA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22.Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas. water), telecommunications
companies or others
m No
Ei Yes .......................... institution name or individua|:
Eiectric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other:
$
23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
m No
Ei Yes .......................... issuer name and description:
$
$
$

 

Officiai Form 106A/B

Schedule AlB: Property

page 6

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 20 of 66

Debtor1 DAYAN MOL|NA'CARBALLO Case number (irl<nowni

First Name Middle Name Last Name

24. interests in an education iRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

mNo

n Yes """""""""""""""""""" institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

mNo

a Yes. Give specific _
information about them.... $

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: lnternet domain names, websites, proceeds from royalties and licensing agreements

mNo

a Yes. Give specific
information about them.... ` $

27. Licenses, franchises, and other general intangibles
Examples: Building permits exclusive licenses cooperative association holdings liquor licenses professional licenses

m No
a Yes. Give specific
information about them....` l $
Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions

28.Tax refunds owed to you

m No

a Yes. Give specific information Federa|_
about them, including whether
you already filed the returns State:

and the tax years .......................
` Locah

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement property settlement

mNo

a Yes. Give specific information ..............

Alimony: $
Maintenance: $
Support; $
Divorce settlement: $
Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages disability insurance payments disability benefits sick pay, vacation pay, workers' compensation,
Social Security benefits; unpaid loans you made to someone else
m No
a Yes. Give specific information...............:

Officiai Form 106A/B Schedule AlB: Property page 7

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 21 of 66

Debtor 1 DAYAN MOL|NA'CARBALLO Case number (i/)inownl

First Name Middle Name Last Name

31. interests |n insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
m No

n Yes' Name the insurance company Company name: Beneficiary: Surrender or refund value:
of each policy and list its value.

 

 

32. Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

mNo

m Yes. Give specific information ..............

33_ C|aims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes insurance claims or rights to sue

mNo

Cl Yes. Describe each claim. .................... _

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

mNo

Ei Yes. Describe each ciaim. .................... _

35.Any financial assets you did not already list

mNo

m Yes. Give specific information ............ ` l s

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that number here .................................................................................................................................................... ') $ 0'00

 

 

 

Describe Any Business-Reiated Property You Own or Have an lnterest ln. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
m No. Go to Part 6.
Cl Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

38.Accounts receivable or commissions you already earned

m No
m Yes. Describe .......

39. Office equipment, furnishings, and supplies
Examples: Business-related computers software, modems, printers copiers fax machines rugs, telephones desks chairs electronic devices

m Yes. Describe ....... , l l $

Officiai Form 106A/B Schedule AlB: Property page 8

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 22 of 66

Debtor1 DAYAN MOL|NA'CARBALLO Case number lirknownl

First Name Middle Name Last Name

40.Machinery, tixtures, equipment, supplies you use in business, and tools of your trade

5a No _ _

[:i Yes. Describe ....... $
41.|nventory

m No

[:i Yes. Describe ....... $

42. interests in partnerships orjoint ventures

MNo

n Yes. Describe ....... Name ofenmy; % ofownership:

% $
% $
% $

 

 

 

43. Customer |ists, mailing |ists, or other compilations
m No
[:i Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
n No _
[:i Yes. Describe ........

44.Any business-related property you did not already list
m No

[:i Yes. Give specific
information .........

 

 

 

 

 

€6€6€6€6€6€6

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0_00
for Part 5. Write that number here .................................................................................................................................................... -') ’_'_

 

 

 

Describe Any Farm- and Commercia| Fishing-Related Property You 0wn or Have an lnterest ln.
if you own or have an interest in farmland, list it in Part1.

 

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
5a No. Go to Part 7.
[:i Yes. Go to line 47.
Current value of the
portion you own?

Do not deduct secured claims
or exemptions

47. Farm animals
Examples: Livestock, poultry, farm-raised fish

q No
[:i Yes ..........................

Officiai Form 106A/B Schedule A/B: Property page 9

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 23 of 66

Debtor 1 DAYAN MOL|NA'CARBALLO Case number (ir)rnownl

First Name Middle Name Last Name

48. Crops-either growing or harvested

m No _
El Yes. Give specific
information ............. _ $
49.Fann and fishing equipment, impiements, machinery, fixtures, and tools of trade

m No
Ei Yes ..........................

so.Farm and fishing supplies, chemicals and feed

m No
ElYes ......................

 

51.Any farm- and commercial fishing-related property you did not already list
m No

Ei Yes. Give specific M * `
information. ,,,,,,,,,,,, f $

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ O_OO
for Part 6. Write that number here .................................................................................................................................................... 9 ___

 

 

 

Describe All Property You Own or Have an lnterest in That You Did Not List Above

53. Do you have other property of any kind you did not already |ist?
Examples: Season tickets country club membership

mNo

ci Yes. Give specific _;
information ..............

 

0.00

 

54.Add the dollar value of all of your entries from Part 7. Write that number here ................................................................. 9 $

 

 

List the Totals of Each Part of this Form

55.Part1: Total real estate, line 2 .............................................................................................................................................................. 9 $ O'OO

56. Part 2: Total vehicles, line 5 $ O'OO

57. Part 3: Total personal and household items, line 15 $ 1'550'00

58. Part 4: Total financial assets, line 36 $_O'OO

59. Part 5: Total business-related property, line 45 $ O'OO

60. Part 6: Total farm- and fishing-related property, line 52 $ O'OO

61. Part 7: Total other property not ilsted, line 54 + $ O-OO

62.Tota| personal property. Add lines 56 through 61. .................... $ 1’550'00 Copy personal property total 9 + $ /j:S/Q' w

 

as.Totai of air property on schedule A/B. Add line 55 + line 62, ......................................................................................... $ 11550‘00

 

 

 

Officiai Form 106AIB Schedule AlB: Property page 10

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 24 of 66

Fill in this information to identify your case:
Deb,m DAYAN ivloLrNA-cARBALl_o
First Name Middle Name Last Name

Debtor 2
(SpOLlSS, iiflling) First Name Midd|e Name Last Name

 

United States Bankruptcy Court for the: D|STRlCT OF NEVADA

case number El Check if this is an
("k"°‘”“) amended ming

 

Officiai Form 1060
Schedule C: The Property You Claim as Exempt inns

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B.' Property (Official Form 106A/B) as your source, list the property that you claim as exempt. if more
space is needed, fill out and attach to this page as many copies of Part 2.' Additional Page as necessary. On the top of any additional pages write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternative|y, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory iimit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

m identify the Froperty You Claim as Exempt

1. Which set of exemptions are you claiming? Check one on/y, even if your spouse is filing with you.

 

M You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)
Ei You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brlef description of the property and line on Current value of the Amount of the exemption you claim Speclfic laws that allow exemption

 

 

Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption

Schedule A/B
§§§§,iption. J=_uBNiLLLBE__ e 950.00 g $ Nev. Rev. siai. Ann.
Line from m 100% of fair market value, up to §21'090(1)(b)
Schedule A/B; 6 any applicable statutory limit
§;'§§,i,,tion: lEi.Eulsrou___ $;0_0.00__ o $ Nev. Rev. siai. Ann.
Line from 1 m 100% of fair market value, up to §21'090(1)(b)
Schedule A/B: any applicable statutory limit
gel:cfription: COLLE T|BLE $L)__Q-OO__ n $ NeV- ReV- Stai- Ann.
Line from m 100% Of fair market value, up to §21'090(1)(3)
Schedu/e A/B,- 3 any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

MNo

Ei Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
Ei No
cl Yes

Officiai Form 1060 Schedule C: The Property You Claim as Exempt page 1 of_

Debtor 1

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 25 of 66

DAYAN MOL|NA-CARBALLO

First Name

Middle Name

Additional Page

Last Name

Case number lirlinownl

 

Brief description of the property and line
on Schedule A/B that lists this property

Brlef
description:

Line from

Schedule A/B.'

Brlef
description:

Line from

Schedule A/B.'

Brief
description:

Line from

Schedule A/B.'

Brlef
description:

Line from

Schedule A/B.'

Brief
description:

Line from

Schedule A/B.'

Brlef
description:

Line from

Schedule A/B.'

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B.'

Brief
description:

Line from

Schedule A/B.'

Brlef
description:

Line from

Schedule A/B.'

Brlef
description:

Line from

Schedule A/B:

Brlef
description:
Line from

Schedule A/B.'

Officiai Form 1060

Current value of the
portion you own

Copy the value from

Amount of the exemption you claim

Check only one box for each exemption

 

 

m 100% of fair market value, up to
any applicable statutory limit

 

la 100% of fair market value, up to
any applicable statutory limit

 

El 100% of fair market value, up to
any applicable statutory limit

 

 

El 100% of fair market value, up to

 

El 100% of fair market value, up to
any applicable statutory limit

 

Ei 100% affair market value, up to
any applicable statutory limit

 

 

El 100% of fair market value, up to
any applicable statutory limit

 

El 100% of fair market value, up to

 

Cl 100% of fair market value, up to

 

El 100% of fair market value, up to

 

Ci 100% of fair market value, up to

Schedule A/B

CLOTHiNG $ 200.00 E| 5

11

_.lElALEl.BX___ $ 100.00 El $

1_2_
$ Ei s
s Ei s

___ any applicable statutory limit
$ Ei s
s Ei s
$ El $
s Ei s

any applicable statutory limit

s Ei s

___ any applicable statutory limit
s Cl s

___ any applicable statutory limit
s El s

any applicable statutory limit

s El s

 

El 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

Specif"ic laws that allow exemption

Nev. Rev. Stat. Ann. §21.090
(1)(b)

 

Nev. Rev. Stat. Ann. §21.090
(1)(3)

 

 

 

 

 

 

 

 

 

 

page _ of _

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 26 of 66

Fill in this information to identify your case:

DAYAN MOLlNA-CARBALL

Mlddle Name

Debtor 1

First Name Last Name

Debtor 2
(Spouse, ifhling) First Name

 

Midd|e Name Last Name

United States Bankruptcy Court for the: DlSTR|CT OF NEVADA

Case number
f if known)

 

 

thcial Form 106D

Ci Check if this is an

Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possib|e. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the Additional Page, fill it out, number the entries and attach it to this fonn. On the top of any

additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?

M No. Check this box and submit this form to the court with your other schedules ¥ou have nothing else to report on this form.

n ¥es. Fill in all of the information below.

m List All secured claims

amended filing

12l15

 

 

 

 

 

 

 

Column A Column B Column C
2. List ali secured claims lf a creditor has more than one secured claim, list the creditor separately Amount of claln.l Value of collateral unsecured
for each claim. lf more than one creditor has a particular claiml list the other creditors in Part 2. D° not deduct the that supports this portion
As much as possiblel list the claims irl alphabetical order according to the creditor’s name. value of collale,al_ claim ll any
§§ Describe the property that secures the claim: $ $ $
Creditors Name § ` ` " ` ` ` ` ` ` ‘
§
Number Street § _ _ _ _ ___-_________
As of the date you file, the claim is: Check all that apply.
n Contingent
m Unliquidated
City State ZiP Code m Disputed
Who owes the debt? Check one. Nature of iien. check all that apply
n Debtor 1 only m An agreement you made (such as mortgage or secured
m Debtor 2 only car loan)
C] Debtor 1 and Debtor 2 only m Statutory lien (such as tax lien, mechanic's lien)
n At least one of the debtors and another m JU¢-'|Q"\€nt lien from a lawsuit
m Other (including a right to offset)
n Check if this claim relates to a
community debt
W.-P?,ESE‘.SEEM"!E§ei,')£&'.[!§f’ast .o',-§€E.“o$!igl‘$ °f a°°°“"‘ number _ _ _ _
2_2 t »....M,.',W,...a, m \. ,,__ t ,\ _ ,. .t it , 41 s M, , , c

 

Creditors Name

 

Number Street

 

 

City State

Who owes the debt? Check one.

m Debtor1 only

m Debtor 2 only

a Debtor 1 and Debtor 2 only

m At least one of the debtors and another

m Check if this claim relates to a
community debt

Date debt was incurred

Add the dollar value of your entries in Column A on this page. Write that number here:

Officiai Form 106D

ZiP Code

 

Describe the property that secures the claim: $ $ $

la

l
l
i
l
l
l

As of the date you fl|e, the claim is: Check ali that apply.

m Contingent

m Unliquidated

n Disputed

Nature of iien. Check all that apply.

m An agreement you made (such as mortgage or secured
car loan)
Statutory lien (such as tax lien, mechanic's lien)
Judgment lien from a lawsuit
Other (including a right to offset)

ClClCl

Lat§§,‘l§i§li§s °§a$§.?..§'."t '.‘“"“.’°’_',T _

Schedule D: Creditors Who Have Ciaims Secured by Property page 1 of__

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 27 of 66

Fill in this information to identify your case:

DAYAN MOL|NA-CARBALLO

Debtor 1

Debtor 2
(Spouse, itfiling) First Narne

 

First Name Middle Name

Last Name

 

Middle Name

Last Name

United States Bankruptcy Court for the: DlSTR|CT OF NEVADA

Case number

(|f

n Check if this is an

 

 

known)

amended filing

 

Officiai Form 106E/F

 

Schedule ElF: Creditors Who Have Unsecured Claims

12l15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims
List the other party to any executory contracts or unexpired leases that could result in a claim. A|so list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Con¢racts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. if more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages write your name and case number (if known).

Part 1:

»1.

List All of Your PR|OR|TY Unsecured Claims

Do any creditors have priority unsecured claims against you?

m No. Go to Part 2.
n Yes

List all of your priority unsecured claims if a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For

each claim listed, identify what type of claim it is. if a claim has both priority and nonpriority amounts list that claim here and show both priority and

nonpriority amounts As much as possible, list the claims in alphabetical order according to the creditor’s name. if you have more than two priority
unsecured claims fill out the Continuation Page of Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.

 

 

 

(For an explanation of each type of clalm, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

Total claim Priority Nonpriority §
amount amount
2.1
Last4digits or account number _ _ __ _ $ $ $
Prion`ty Creditors Name
When was the debt incurred?
Number Street
As of the date you fi|e, the claim is: Check all that apply
city state zll> code cl C°"“"ge'“
. Cl Unliquidaied
Who incurred the debt? Check one. cl Disputed
cl Debtor1 only
Cl Debtor 2 only Type of PRIOR|TY unsecured claim:
g Debtor 1 and Debtor 2 only cl Domestic support obligations
At least one of the debtors and another cl Taxes and certain other debts you owe the government
n check 'f th's cla'm ls for a commun'ty debt cl Claims for death or personal injury while you were
ls the claim subject to offset? "“°X'Cated
cl NO n Other. Specify
~ cl Yes
i2`2 l Last 4dlgits of account number ___ _ _ _ $ $ $

Priority Creditors Name

 

 

 

When was the debt incurred?

Number Street
As of the date you fiie, the claim is: Check ali that appiy,
m Contingent

City State ZiP Code a Unliquidated

Who incurred the debt? Check one. cl Disputed

cl Debtor 1 only
cl Debtor 2 only

Type of PR|ORITY unsecured ciaim:

 

n Debtor 1 and Debtor2 only cl Domestic support obligations
m At least one of the debtors and another m Taxes and certain other debts you owe the government
cl Check if this claim is for a community debt n &§:;?;:;;death m personal m’ury wh"e you were
l is the claim subject to offset? U Other. Speciry
El No
. .§l..`Y¢S.. t

Officiai Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Ciaims

page 1 of _q,_

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 28 of 66

DAYAN MOLlNA-CARBALLO

Middle Name

Debtor 1

First Name

Last Name

Case number iirknown)

Your FR|CR|TY Unsecured claims ~ continuation Fage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

l After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. Total claim Priority Nonpriority
j amount amount
` Last 4 digits of account number _ _ _ _ $ $ $
Priority Creditofs Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply
0 Contingent
city state ziP code Cl Unliquidated
n Disputed
Who incurred the debt? Check one.
Cl Debtor1 only Type of PR|OR|TY unsecured claim:
g Deblor 2 only 0 Domestic support obligations
a Deblor l and Deblor 2 only 0 Taxes and certain other debts you owe the government
Al leasl one of lhe deblors and anolher n Claims for death or personal injury while you were
l Cl Check if this claim is for a community debt '"l°x'caled
` a Other. Specify
ls the claim subject to offset?
n No
n Yes
‘ Last 4 digits of account number _ _ _ _ $ $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that app|y.
n Contingent
city state zip code Cl unliquidated
n Disputed
Who incurred the debt? Check one.
Cl Debtor1 only Type of PR|OR|TY unsecured claims
b
a De lot 2 only 0 Domestic support obligations
0 Debtor 1 and Debtor 2 only .
n Taxes and certain other debts you owe the government
n At least one of the debtors and another . . . .
n Claims for death or personal injury while you were
‘ El check ifthis claim is for a community debt '"‘°X'°a‘ed
` n Other. Specify
ls the claim subject to offset?
0 No
n Yes
» Last 4 digits of account number _ _ _ _ $ $ $

 

Prionty Creditofs Name

 

Number Street

 

 

City State Z|P Code

Who incurred the debt? Check one,

n Debtor1 only

n Debtor 2 only

a Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

0 No
,U Yes

Officiai Form 106E/F

 

When was the debt incurred?

As of the date you file, the claim is: Check all that app|y.

0 Contingent
n Unliquidated
n Disputed

Type of PRIOR|TY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government
Claims for death or personal injury while you were

 

intoxicated
Other. Specify

Cl UUU

 

Schedule E/F: Creditors Who Have Unsecured Claims

page =;_l<>f;¢_'

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 29 of 66

Debtor 1 DAYAN MOL|NA-CARBALLO

First Name Middle Name Last Name

m List All of Your NONPR|OR|TY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

Case number (itimawni

n No. You have nothing to report in this part. Submit this form to the court with your other schedules.

l m Yes

§ 4. Llst all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. lf a creditor has more than one
nonpn'ority unsecured claim, list the creditor separately for each claim. For each claim |isted, identify what type of claim it is. Do not list claims already
included in Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.|f you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

E| CAP|TAL MANAGEMENT SERV|CES, LP

Nonpriority Creditofs Name

698 1/2 S OGDEN STREET

 

 

Number Street
BUFFALO NY 14206
City State Z|P Code

Who lncurred the debt? Check one.

m Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this c|alm is for a community debt

ls the claim subject to offset?

m No
n Yes

lj-Z l RAD|US GLOBAL SOLUT|ONS LLC

Nonpriority Creditors Name

PO BOX 390846

 

Number Street
MlNNEAPOL|S MN 55439
City State ZlP Code

 

Who incurred the debt? Check one.

m Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim ls for a community debt

‘ ls the claim subject to offset?

m No
n Yes

|l's l FlNANC|AL RECOVERY SERV|CES, |NC

Nonpriority Creditors Name

PO BOX 385908

 

 

Number Street
MlNNEAPOL|S MN 55438
City State ZlP Code

Who incurred the debt? Check one_

m Debtor 1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

m No
n Yes

Officiai Form 106E/F

Schedule ElF: Creditors Who Have Unsecured Claims

_ Total claim

Last 4 digits of account number_ _ _ _

$ 527.00
When was the debt incurred?

As of the date you f||e, the claim |s: Check all that apply.

n Contingent
Cl uniiquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims
n Debts to pension or profit~sharing plans, and other similar debts

Eil oiher.spea~fy coLLEcTioNs

$ 472.17

Last 4 d|gits of account number _ _
When was the debt incurred?

As of the date you file, the claim |s: Check all that app|y.

n Contingent
El uniiquidated
El Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims
n Debts to pension or profit-sharing plans, and other similar debts

Eil other_speciiy cOLLEcTiONS

Last 4 digits of account number __

When was the debt incurred?

___ $ 601.19

As of the date you file, the claim is: Check all that app|y.

n Contingent
Cl uniiquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims
n Debts to pension or pront~sharing plans, and other similar debts

q Other. Specify COLLECT|ONS

page 3 of _

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 30 of 66

Debtor1 DAYAN MOL|NA-CARBALLO

First Name Middle Name Last Name

Case number iiti<nown)

 

m Your NONFR|OR|TY Unsecured claims - continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4.4 - -
CL|ENT SERV|CES Last4dlglt$ Of account number _ __ ___ __ $ 2152690
Nonpriority Creditors Name
When was the debt 'ncurred?
3451 HARRY s TRui\/iAN BLvD '
Number Street As of the date o file the c|a`m is Ch k || th t l
, : a .
sAiNT CHARLES ivio 63301 y “ ' e° a ‘""°W
City State ZlP Code a Contingent
_ m Unliquidated
who incurred the debt? Check one. jj Disputed
q Debtor1 only
Cl Debtor 2 only Type of NONPR|OR|TY unsecured claim:
a Debtor1 and Debtor 2 only n Student loans
m Al least one of the debtors and another m Ob|igations arising out of a separation agreement or divorce that
3 l:l Check if this claim is for a community debt you d'd nol re_poll as pnonly clélms _ _
m Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? d Other1 Specify COLLECT|ONS
g No
n Yes
4.5| - - 1 l252 98
- ERC Last 4 digits of account number _ _ _ _ $ .
Nonpriority Creditors Name b
When was the de t incurred?
PO BOX 23870
Number Street
As of the date ou file, the claim is: Check a|| that a l .
JACKsoNvii_i_E Fi_ 32241 y "'° y
City State Z|P Code a Contingent
El uniiquidated
Who incurred the debt? Check one. m Disputed
m Debtor1 only
El Debtor 2 only Type of NONPR|OR|TY unsecured claim;
n Debtor1 and Debtor 2 only n Student loans
n Al least one of the debtors and another n Ob|igations arising out of a separation agreement or divorce that
l;l Check if this claim is for a community debt you dld nol report as pnonly cl?lms _ _
n Debts to pension or profit-shaan plans, and other similar debts
ls the claim subject to offset? mr other1 Spe¢ify COLLECT|ONS
d No
m Yes
l4_6| s 1,764.93

M|DLAND CRED|T MANAGEMENT

Nonpriority Creditors Name

2365 NORTHS|DE DR STE 300

 

 

Number Street
SAN DlEGO CA 92108
City State ZlP Code

Who incurred the debt? Check one.

q Debtor 1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

l;] Check if this claim is for a community debt

ls the claim subject to offset?

El No
n Yes

Officiai Form 106E/F

Last 4 digits of account number _ _ _
When was the debt incurred?

As of the date you file, the claim is: Check all that app|y.

n Contingent
El uniiquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

m Other.Specify COLLECT|ONS

Schedule ElF: Creditors Who Have Unsecured Claims pagej_ of_

Debtor 1

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 31 of 66

DAYAN MOL|NA-CARBALLO

First Name Middle Name Last Name

Case number <i/i<nowni

Your NONPR|OR|TY Unsecured claims - continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.7

 

 

 

 

M|DLAND FUND|NG LLC

Nonpriority Creditors Name

2365 NORTHS|DE DR STE 300

 

 

Number Street
SAN DlEGO CA 92108
City State Z|P Code

Who incurred the debt? Check one.

a Debtor 1 only

n Debtor2 only

a Debtor 1 and Debtor 2 only

a At least one of the debtors and another

a Check if this claim is for a community debt

ls the claim subject to offset?

w No
a Yes

Last 4 digits of account number

When was the debt incurred?

a Contingent
a Unliquidated
a Disputed

Type of NONPR|OR|TY unsecured claim:
a Student loans

you did not report as priority claims

et othetspecify COi_i_EcTioNs

 

 

 

Oflicial Form 106E/F

MERCHANTS PREFERRED SERV|CES

Nonpriority Creditors Name

5500 |NTERSTATE NORTH PKWY STE 350

Number Street
ATLANTA GA 30328
Z|P Code

City State

Who incurred the debt? Check one.

q Debtor 1 oniy

n Debtor 2 only

a Debtor 1 and Debtor 2 only

n At least one of the debtors and another

a Check if this claim is for a community debt

ls the claim subject to offset?

mr No
n Yes

WELTMAN, WE|NBERG & RE|S CO., LPA

Nonpriority Creditoi's Name

PO BOX 93784

 

 

Number Street
CLEVELAND OH 44101
City State ZlP Code

Who incurred the debt? Check one.

m Debtor 1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

q No
a Yes

Last 4 digits of account number _

When was the debt incurred?

a Contingent
El uniiquidated
a Disputed

Type of NONPR|OR|TY unsecured claim:
a Student loans

you did not report as priority claims

vi othetspeciiy COLLECTioNs

 

 

Total claim
__ __ __ _ s 799.43
As of the date you file, the claim is: Check all that apply.
a Ob|igations arising out of a separation agreement or divorce that
a Debts to pension or profit-sharing plans, and other similar debts
__ _ __ $ 1 l622.25
As of the date you file, the claim is: Check all that apply.
n Ob|igations arising out of a separation agreement or divorce that
a Debts to pension or profit-sharing plans, and other similar debts
$ 18,265.|3

Last 4 digits of account number _ _
When was the debt incurred?

As of the date you filel the claim is: Check all that app|y.

a Contingent
a Unliquidated
a Disputed

Type of NONPR|OR|TY unsecured claim:

a Student loans

a Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

a Debts to pension or profit-sharing plans, and other similar debts

q Other.Specify COLLECT|ONS

Schedule ElF: Creditors Who Have Unsecured Claims

page§ of__

Debtor 1

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 32 of 66

DAYAN MOLlNA-CARBALLO

 

First Name Middle Name Last Name

Case number (iritnown)

Your NONPR|OR|TY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

5.0

 

 

 

 

RECE|VABLES PERFORMANCE

Nonpriority Creditors Name

20818 44TH AVE W STE 140

 

 

Number Street
LYNNWOOD WA_ 98036
City State Z|P Code

Who incurred the debt? Check one.

q Debtor1 only

a Debtor2 only

a Debtor 1 and Debtor 2 only

a At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

w No
a Yes

SOURCE RECE|VABLES MANAGEMENT

Nonpriority Creditors Name

 

 

Po Box 4068
Number Street

GREENSBORO NC 27404
City State ZlP Code

Who incurred the debt? Check one.

q Debtor 1 only

a Debtor 2 only

a Debtor 1 and Debtor 2 only

a At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

w No
m Yes

 

Officiai Form 106E/F

M|DLAND FUND|NG LLC

Nonpriority Creditors Name

2365 NORTHS|DE DR STE 300

 

 

 

Number Street
SAN DlEGO CA 92108
City State ZlP Code

Who incurred the debt? Check one.

q Debtor1 only

a Debtor 2 only

a Debtor 1 and Debtor 2 only

m At least one of the debtors and another

Cl check it this claim is for a community debt

ls the claim subject to offset?

d No
m Yes

Schedule ElF: Creditors Who Have Unsecured Claims

Total claim

Last 4 digits of account number __

$ 3,498.00

When was the debt incurred?

As of the date you file, the claim ls: Check all that apply

a Contingent
Cl unliquidated
a Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

a Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims
a Debts to pension or profit-sharing plans, and other similar debts

w Other. Specify COLLECT|ONS

Last 4 digits of account number $ 2,725.00

When was the debt incurred?

As of the date you file, the claim is: Check all that apply

a Contingent
Cl unliquidated
a Disputed

Type of NONPR|OR|TY unsecured claim:

a Student loans

a Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

a Debts to pension or profit-sharing plans, and other similar debts

m Other, Specify COLLECT|ONS

 

 

$ 697.00

Last 4 digits of account number _ _
When was the debt incurred?

As of the date you file, the claim is: Check all that app|y.

a Contingent
a Unliquidated
Cl Disputed

Type of NONPR|OR|TY unsecured claim:

a Student loans

a Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims
a Debts to pension or profit-sharing plans, and other similar debts

El other specify COLLECT|ONS

page `é_ of _

Debtor 1

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 33 of 66

DAYAN MOL|NA-CARBALLO

First Name Middle Name Last Name

Case number rirkncwiii

¥our NONPR|OR|TY Unsecured claims - continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
5.3 . .
M|DLAND FUND|NG LLC Last 4 digits of account number _ _ _ $ 816'00
Nonpriority Creditofs Name
When was the debt incurred?
2365 NORTHS|DE DR STE 300
N be
S“"`Al\l DlE(§"('S°‘ CA 92108 As of the date you file, the claim is: check all that apply
City State ZlP Code Cl Contingent
Cl unliquidated
Who incurred the debt? Check one. m Disputed
a Debtor 1 only
Cl Debtor2 only Type of NONPR|OR|TY unsecured claim:
n Debtor1 and Debtor2 only n Student loans
l:l Al leasl one °f lhe debl°rs and an°lher n Ob|igations arising out of a separation agreement or divorce that
Cl Check if this claim is for a community debt you did riot report as priority claims ' l
n Debts to pension or profit-shaan plans, and other similar debts
ls the claim subject to offset? q Other1 Specify COLLECT|ONS
d No
n Yes
zl -- 1485 00
- CURACAO Last 4 digits of account number _ _ _ _ $ .
Nonpriority Creditofs Name ?
When was the debt incurred
1605 W OLYMP|C BLVD
Number Street . .
As of the date ou file, the claim is: Check all that a l .
Los ANGELES CA 90015 y °p’
City State ZlP Code a Contingent
n Unliquidated
Who incurred the debt? Check one. n Disputed
q Debtor 1 only
Cl Debtor2 only Type of NONPR|OR|TY unsecured claim:
n Debtor1 and Debtor2 only n Student loans
n Al leasl one of the debl°rs and another n Ob|igations arising out of a separation agreement or divorce that
n Check if this claim is for a community debt you dld nol fallen as pn°my cl.alms . .
n Debts to pension or profit-shaan plans, and other similar debts
ls the claim subject to offset? q Other1 Spequ SALES CONTRACT
q No
n Yes
|5.5| 3 1,313.00
DUVERA Last 4 digits of account number _ _ _ _
Nonpriority Creditors Name h
When was t e debt incurred?
1910 PALOMAR PONT WAY STE 101
Numb°' S"°el As of the date ou file the claim is ch cit ali that a i
, : e .
CARLSBAD CA 92008 y pp y
city State ZlP Code Cl Contingent

thcia| Form 106E/F

Who incurred the debt? Check one_

m Debtor 1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

El check if this claim is for a community debt

ls the claim subject to offset?

m No
n Yes

Schedule ElF: Creditors Who Have Unsecured Claims

Cl unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

q Other. Specify SALES CONTRACT

page'Z of _

Debtor 1

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 34 of 66

DAYAN MOL|NA-CARBALLO

First Name Middle Name Last Name

Case number iiii<iiciiiii

Your NONFR|OR|TY Unsecured claims - continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
5'6 La t4 d` 't of acco tnumb
sYNcB/JCPENNEY 5 'g' s “" "' _ - - _ s 832-00
Nonpriority Creditofs Name
When was the debt incurred?
PO BOX 965007
be st t
NOu"llRl:ANDOree FL 32896 As of the date you file, the claim is: Check all that apply.
Clly state zlP code Cl contingent
n Unliquidated
Who incurred the debt? Check one. n Disputed
a Debtor 1 only
Cl Debtor2 only Type of NONPR|OR|TY unsecured claim:
n Debtor 1 and Debtor 2 only a Student loans
n Al leasl one °l the debl°rs and an°lher n Ob|igations arising out of a separation agreement or divorce that
El check itthis claim is for a community debt y°“ d'd “°l 'e',’°'l as p"°"ly °',a""s . .
n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? d Other4 Specify CRED|T CARD
g No
n Yes
5_-7l -- 15000
- MONEY TREE Last 4 digits of account number _ _ _ _ $ .
Nonpriority Creditofs Name
When was the debt incurred?
250 N NELL|S BLVD
Number Streel As of the date ou file the claim is Check all th ta l
i : a .
LAS vEGAs Nv 89110 y ""y
City state zlP code Cl Contingent
. a Unliquidated
Who incurred the debt? Check one. n Dlspuled
m Debtor 1 only
Cl Debtor 2 only Type of NONPR|OR|TY unsecured claim:
n Debtor 1 and Debtor 2 only n Student loans
a Al leasl one °l lhe debl°rs and an°lher a Ob|igations arising out of a separation agreement or divorce that
Cl Check if this claim is for a community debt you dld nol relmn as pnonly cl_alms _ _
a Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? w Other_ Speciry PAY DAY LOAN
g No
a Yes
|5.8 l s 450.00
_CHECK C|TY Last4digltslof account number __ _ _ _
Nonpriority Creditofs Name
Whe ' d?
PO BOX 35227 n was the debt lncurre
N“"‘°e' s"°°' A fth d t f'l th l ' ‘ h k i i
LASVEGAS NV 89133 so e aeyou le, ecalmls.Cec althatappy.
Clly state zip code El contingent

thcia| Form 106E/F

 

 

 

Who incurred the debt? Check one.

q Debtor1 only

a Debtor 2 only

n Debtor 1 and Debtor 2 only

a At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

d No
a Yes

Schedule E/F: Creditors Who Have Unsecured Claims

a Unliquidated
Cl Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

a Debts to pension or profit-sharing plans, and other similar debts

q Other. Specify PAY DAY LOAN

page& Of _

Debtor 1 DAYAN MOL|NA'CARBALLO Case number lill<nownl

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 35 of 66

First Name Middle Name Last Name

Your NONPR|OR|TY Unsecured Claims - Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

 

5.9

 

 

 

PLANTATlON PLACE APARTMENTS Las“‘"g"$ °'a°°°""f '“"“b°' _- _ _ _ $ 8,200.00

Nonpriority Creditoi*s Name

7900 BELLA|RE RD

When was the debt incurred?

 

 

Number Street . .
HOUSTON TX 77036 As of the date you file, the claim is: Check all that apply_
City slate ziP code CI Contingent
El unliquidated
Who incurred the debt? Check one. C| Disputed
q Debtor 1 only
Cl Debtor2 only Type of NONPR|OR|TY unsecured claim:
a Debtor 1 and Debtor 2 only g Student loans
a At least one °f the debtors and another a Ob|igations arising out of a separation agreement or divorce that

you did not report as priority claims

Cl Check if this claim ls for a community debt . . . .
a Debts to pension or profit-sharing plans, and other similar debts

 

 

 

 

 

 

 

 

 

 

ls the claim subject to offset? d Other_ Spe¢ify APARTMENT LEASE
d No
a Yes
291 ' 7,200 00
- STATE FARM Last 4 digits of account number _ _ _ _ $ .
Nonpriority Creditoi*s Name d?
When was the debt lncurre
ONE STATE FARM PLAZA
Number Street
As of the date ou file, the claim is: Check all that a l .
BLooi/liNGTON lL 61710 Y '°'°y
City slate ziP code [] Contingent
Cl unliquidated
Who incurred the debt? Check one. cl Disputed
q Debtor1 only
CI Debtor 2 only Type of NONPR|OR|TY unsecured claim:
a Debtor1 and Debtor 2 only a Student loans
a At least °"e °f the debt°'s and another a Ob|igations arising out of a separation agreement or divorce that
Cl Check if this claim is for a community debt ¥°U d'd not report as priority claims . v
a Debts to pension or protit-sharlng plans, and other similar debts
ls the claim subject to offset? w other Speclfy INS CONTRACT
d No
a Yes
|M| $ 250.00

WELLS FARGO Last 4 digits of account number __ _
Nonpriority Creditors Name
When was the debt incurred?

 

 

420 MONTGOMERY ST
Number Street As of the date ou file the cla'm is Check all th ta l

, i : a .
sAN FRANcisco cA 94104 ’ '°'°y
City State ziP code CI Contingent

a Unliquidated

Who incurred the debt? Check one. a Disputed
q Debtor 1 only
Cl Debtor 2 only Type of NoNPRioRiTY unsecured ciaim;
a Debtor1 and Debtor 2 only m Student loans

a At least one of the debtors and another a Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims
a Debts to pension or profit-sharing plans, and other similar debts

ls the claim subject to offset? q Other. Specify BANK ACCT

d No
Cl Yes

Cl Check if this claim ls for a community debt

Officiai Form 106E/F Schedule ElF: Creditors Who Have Unsecured Claims pagei of_

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 36 of 66

Debi°r 1 DAYAN MOL|NA-CARBALLO

First Name Middle Name Last Name

Case number (if known)

m List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency ls trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Slmllarly, lf you have more than one creditor for any of the debts that you listed ln Parts 1 or 2, list the
additional creditors here. lf you do not have additional persons to be notified for any debts ln Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BANK OF AMER|CA NA On which entry iri Part1 or Part 2 did you list the original creditor?

Name

PO BOX 982238 Line 4.1 of (Check orle): l;l Part 1: Creditors with Priority Unsecured Claims

N“"“”' St'ee’ d Part 2: Creditors with Nonpriority Unsecured Claims
L 4 dl ‘ts f t mb r

EL PASO TX 79998 ast gi o accoun nu e _ _ _

City y State ZlP Code

CAP|TAL ONE BANK USA On which entry iri Part1 or Part 2 did you list the original creditor?

Name

PO BOX 30231 Line 4.2 of (Check orie): l;l Part1: Creditors with Priority Unsecured Claims

N""‘b°' Street m Part 2: Creditors with Nonpriority Unsecured
Claims

SALT LAKE C|TY UT 84130 Last 4 digits of account number_ _ _

City State ZlP Code

TD BANK USA/TARGET On which entry in Part 1 or Part 2 did you list the original creditor?

Name

PO BOX 1470 Line 4.3 of (Check orie): l;l Part 1: Creditors with Priority Unsecured Claims

Number 5"”‘ g Part 2; Creditors with Nonpriority Unsecured
Claims

M|NNEAPOL|S MN 55440 Last 4 digits of account number_ _ _

city state zip code

BEST BUY/ClTlBANK NA On which entry in Part1 or Part 2 did you list the original creditor?

Name

p0 BOX 6497 Line 4.4 of (Check orle): Cl Part 1: Creditors with Priority Unsecured Claims

Number 5"“* q Part 2: Creditors with Nonpriority Unsecured
Claims

S|OUX FALLS SD 57117 Last 4 digits of account number_ _ _ _

City State ZlP Code

AT&T On which entry in Part1 or Part 2 did you list the original creditor?

Name

PO BOX 537104 Line 4.5 of (Check orle): l;l Part 1: Creditors with Priority Unsecured Claims

N“"‘b°' S"e°’ d Part 2: Creditors with Nonpriority Unsecured
Claims

ATLANTA GA 30353 Last 4 digits of account number_ _ _ _

city slate ziP code ~MW WW ,_ m

SYNCB/HON|E DES|GN FURN|TURE On which entry in Part1 or Part 2 did you list the original creditor?

Name

PO BOX 965001 Line 4.6 of (Check orle): 'D Part 1: Creditors with Priority Unsecured Claims

N“"‘°°' S"”‘ w Part 2: Creditors with Nonpriority Unsecured
Claims

ORLANDO FL 32896 Last 4 digits of account number _ _ _

City State ZlP Code v v _."WMT_VW >_

:;NCB/WAL'MART On which entry in Part 1 or Part 2 did you list the original creditor?

PO BOX 965024 Line 4.7 of (Check orle): m Part 1: Creditors with Priority Unsecured Claims

Number Street

d Part 2: Creditors with Nonpriority Unsecured

Claims

ORLANDO FL 32896 . .

City state z|p Code Last 4 digits of account number_ _ _

Officiai Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page mof_

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 37 of 66
Debtor1 DAYAN MOL|NA-CARBALLO

First Name Middle Name Last Name

must Others to Be Notified About a Debt That You Already Listed

Case number (irl<newn)

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

Officiai Form 106E/F

example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similar|y, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. |f you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

HOTA| FURN|TURE

 

 

 

 

On which entry in Part1 or Part 2 did you list the original creditor?

Name

4681 SRP|NG MOUNTA|N RD Line 4.8 of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims

N""‘be' s"°°‘ m Part 2: Creditors with Nonpriority Unsecured Claims
l ' b

LAS VEGAS NV 89102 Last 4 d gits of account num er_ _ _ _

City State Z|P Code

AMER|CAN HONDA FlNANCE CORP

Name

PO BOX 60001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

On which entry in Part1 or Part 2 did you list the original creditor?

Line 4.9 of (Check one): Cl Part1: Creditors with Priority Unsecured Claims

 

 

 

 

 

 

 

 

 

 

 

 

N“"‘b°' S"°°‘ g Part 2: Creditors with Nonpriority Unsecured
Claims
C|T¥ OF |NDUSTRY CA 91716 Last 4 digits of account number__ _ _ _
City State ZlP Code
TMOB|LE On which entry in Part1 or Part 2 did you list the original creditor?
Name
p0 BOX 742596 Line 5.0 of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
Number Slre@t g Part 2: Creditors with Nonpriority Unsecured
Claims
C|NC|NNAT| OH 45274 Last 4 digits of account number _ _ _ _
City State Z|P Code
SPR|NT On which entry in Part1 or Part 2 did you list the original creditor?
Name
p0 BOX 4191 Line i‘_|_ of (Check one): Cl Part 1'. Creditors with Priority Unsecured Claims
Number Street q Part 2: Creditors with Nonpriority Unsecured
Claims
CAROL STREAM |L 60197 Last 4 digits of account number _ _ _ ____
City State ZlP Code
CRED|T ONE BANK On which entry in Part1 or Part 2 did you list the original creditor?
Name
PO BOX 98372 Line 5.2 of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
Number 5"€€‘ w Part 2: Creditors with Nonpriority Unsecured
Claims
LAS VEGAS NV 89193 Last 4 digits of account number_ _ _ _
City State m Z'P C°de an ,e … l , l
SYNCB/SAMS On which entry in Part1 or Part 2 did you list the original creditor?
Name
p0 BOX 965005 Line 5.3 of (Check one): Cl Part 1'. Creditors with Priority Unsecured Claims
N“"‘b°' S‘"’°‘ g Part 2: Creditors with Nonpriority Unsecured
Claims
QRLANDO FL 32896 Last 4 digits of account number _ _ __
C'*¥ , S‘a‘e Z‘P C°‘?§_ ,l ,. ._ ___.. a .a NMN,MW
Name On which entry in Part1 or Part 2 did you list the original creditor?
Line of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
Number Street
Cl Part 2: Creditors with Nonpriority Unsecured
Claims
City State ZlP Code Last 4 digits of account number _ _ _

Schedule E/F: Creditors Who Have Unsecured Claims

page ]_j_ of_

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 38 of 66

Debtor 1 DAYAN MOL|NA-CARBALLO

First Name Middle Name Last Name

m Add the Amounts for Each Type of Unsecured Claim

Case number lnknawnl

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claims
from Part 1

Total claims
from Part 2

Officiai Form 106E/F

6a

6c.

6d.

6e.

6h.

6i.

Domestic support obligations

. Taxes and certain other debts you owe the

government

Claims for death or personal injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here.

Tota|. Add lines 63 through 6d.

t Student loans

. Ob|igations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

6]. Total. Add lines 6fthrough 6i.

Ga.

6b.

60.

6d.

6e.

6f.

Gg.

6h.

6i.

six

 

 

 

 

 

 

Total claim
$ 0.00
$ 0.00
$ 0.00
+ $ 0.00
s 0.00
Total claim
$ 0.00
s 0.00
$ 0.00
.i. s 55,447.98
s 55,447.98

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

pagel;£of_

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 39 of 66

Fill in this information to identify your case:

 

Debtor DAYAN MOL|NA-CARBALLO

First Name Middle Name Last Name

 

Debtor 2
(Spouse |f filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: D|STRlCT OF NEVADA

 

c b
(r?::o::)m er l;l Check if this is an
amended filing

 

Official Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
information. |f more space is needed, copy the additional page, Hll it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
la No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
n Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B.' Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and

unexpired leases

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1

 

Name

 

Number Street

 

Clty State Z|P Code

2.2

 

Name

 

Number Street

 

City State Z| P Code
2 .3

 

Name

 

Number Street

 

City State Z| P Code
2 .4

 

Name

 

Number Street

 

City y ' State ZlP Code
2.5

 

Name

 

Number Street

 

City State Z|P Code

Oflicia| Form 1066 Schedule G: Executory Contracts and Unexpired Leases page 1 of_`¥_

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19

Fill in this information to identify your case:

Debtor1 DAYAN MOL|NA-CARBALLO

First Name Middle Name Last Name

 

Debtor 2
(SpOuSS, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: DlSTR|CT OF NEVADA

Case number
(|f known)

 

 

 

Officiai Form 106H
Schedule H: Your Codebtors

Page 40 of 66

Cl check ifthis is an
amended ming

12l15

 

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. lf two married people
are filing together, both are equally responsible for supplying correct information. |f more space ls needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and

case number (if known). Answer every question.

1. Do you have any codebtors? (|f you are filing a joint case. do not list either spouse as a codebtor.)

m No
Cl Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, Callfornia, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

w No. Go to line 3.
Cl Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

l;lNo

Cl Yes. ln which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZlP Code

3. ln Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown ln line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 1060), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,

Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 2.' The creditor to whom you owe the debt

Check all schedules that apply:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1
El Schedule D, line
Name
n Schedule E/F, line
Number street El Schedule G, line
Clty State ZlP Code
Name El Schedule D, line
m Schedule E/F, line
Number street Cl Schedule G, line
City State ZlP Code
3.3
Name Cl Schedule D. line
Cl Schedule E/F, line
N“'“b°' Street El Schedule G, line
Clty State ZlP Code
OfEcial Form 106H Schedule H: Your Codebtors page 1 of_\

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 41 of 66

Fill in this information to identify your case:

Debtor 1

First Name

Debtor 2

DAYAN MOL|NA-CARBALLO

Middle Name

Last Name

 

(Spouse. iffl|ing) First Name

United States Bankruptcy Court forthe: DlSTRlCT OF NEVADA

Case number

Middle Name

Last Name

 

(|f known)

 

Check if this is:
Cl An amended ming

 

Officiai Form 106|

Schedule |: Your income

Be as complete and accurate as possible. |f two married people are filing together (Debtor1 and Debtor 2), both are equally responsible for
supplying correct information. |f you are married and not filing ]o|nt|y, and your spouse is living with you, include information about your spouse.
lf you are separated and your spouse is not filing with you, do not include information about your spouse. lf more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

m Describe Employment

Cl A supplement showing postpetition chapter 13
income as of the following date:

MM / DD/ YYYY

12l15

 

1. Fill in your employment
information.

lf you have more than one job,
attach a separate page with
information about additional
employers.

include part-time, seasonal, or
self-employed work4

Occupation may include student
or homemaker, if it applies

Employment status

Occupation

Employer’s name

Employer’s address

Debtor 1

m Employed
l;l Not employed

HOUSEPERSON

THE D CAS|NO

301 FREMONT

Debtor 2 or non-filing spouse

l;l Employed
l;l Not employed

 

 

 

 

Number Street Number Street

LAS VEGAS NV 89101

City State Z|P Code City State Z|P Code
2 YEARS

How long employed there? 2 YEARS

m Give Details About Monthly |ncome

 

Est|mate monthly income as of the date you file this form. lf you have nothing to report for any line, write $0 in the space. include your non-ming

spouse unless you are separated.

|f you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. |f you need more space, attach a separate sheet to this form.

2. List monthly gross wages, salary, and commissions (before all payroll
deductions). |f not paid month|y, calculate what the monthly wage would be. 2.

3. Estimate and list monthly overtime pay.

4. Calcu|ate gross |ncome. Add line 2 + line 3.

Officiai Form 106|

 

 

For Debtor 1 For Debtor 2 or
non-filing spouse
$ 2,142.74 $
3_ +$ 0.00 + $
4_ $ 2,142.74 $

Schedule |: Your |ncome

 

 

 

 

 

page 1

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 42 of 66

DAYAN MOL|NA-CARBALLO

 

 

 

 

 

 

Case number (rkmwni

 

 

 

 

 

 

Debtor 1
First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
nog-fi|ing spouse
Copy line 4 here ............................................................................................... -) 4. $ 21142-74 $
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $ 371 .04` $
5b. Mandatory contributions for retirement plans 5b. $ $
5c. Vo|untary contributions for retirement plans 5c. $ $
5d. Requlred repayments of retirement fund loans 5d. $ $
5e. insurance 5e. $ $
5f. Domestic support obligations 5f. $ $
59. Union dues 5g. $__SM $
5h. Other deductions. Specify: 5h. $ 0.00 + $
6. Add the payroll deductions Add lines 5a + 5b + 5c + 5d + 5e +5f + 59 + 5h. 6. $ 421 .54 $
7. Calcu|ate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 1 .721 -20 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses and the total $ 0 00 $
monthly net income. 8a. ____`_
8b. interest and dividends 8b. $ 0.00 $
80. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support child support, maintenance, divorce $ O_OO $
settlement, and property settlement 8c ____
8d. Unemp|oyment compensation 8d. $ 0~00 $
8e. Social Security 8e. $ O_OO $
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefrts under the Supplementa|
Nutrition Assistance Program) or housing subsidies
89. Pension or retirement income 89. $ 0.00 $
8h4 Other monthly income. Specify: 8h. + $ 0.00 + $
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +89 + 8h. 9. $ 0.00 ` $
10.Ca|cu|ate monthly income. Add line 7 + line 9. 1 721 20 »- 00 _ 1
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. $_’+ + $ 0 ' _ $ ’721`20

11.

 

 

 

 

 

 

State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your household, your dependents your roommates, and other
friends or relatives

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify:

 

11_+ $ 0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Llabilities and Certain Statistical lnformation, if it applies

13. Do you expect an increase or decrease within the year after you file this form?

Officiai Form 106|

w No.

U

12.

 

1,721.20

 

 

Comblned
monthly income

 

 

Yes. Expiain:

 

Schedule l: Your income

page 2

 

 

 

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 43 of 66

Fill in this information to identify your case:

Debtor1 DFH£N MOL'NA'CA§E§;L€O tamm check if this is:

Debtor 2
(SpOUSe. ll filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DlSTRlCT OF NEVADA

Case number

 

 

 

(if known)

 

 

Officiai Form 106J

 

Schedule J: Your Expenses

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

m Describe Your Household

1. is this a joint case?

w No. Go to line 2.
El Yes. Does Debtor 2 live in a separate household?

El No
El Yes. Debtor 2 must file Officiai Form 106J-2, Expenses for Separate HOuseho/d of Debtor 2.
_ D h d d ?

2 o you ave epe" ems a No Dependent's relationship to Dependent’s Does dependent live
Do not list Debtor1 and d Yes. Fill out this information for Debtor1°r Debtor 2 age with you?
Debtor 2. each dependent .......................... n

N

Do not state the dependents’ FlANCE 27 g Y°
names es
sTEP soN go a N°

Yes

El No
El Yes

El No

El Yes

El No

El Yes

3. Do your expenses include M No

El An amended filing

El A supplement showing postpetition chapter 13
expenses as of the following date:

MM / DD/ YYYY

12l15

 

 

 

 

 

 

 

expenses of people other than a
yourself and your dependents? Yes

Estimate Your ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

 

include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule l: Yourlncome (Official Form 106|.)

4. The rental or home ownership expenses for your residence. include first mortgage payments and
any rent for the ground or lot.

if not included in line 4:

4a Reai estate taxes
4b. Property. homeowners or renter’s insurance
4c. Home maintenance, repair, and upkeep expenses
4d. Homeowner‘s association or condominium dues
Officiai Form 106J Schedule J: Your Expenses

4a.
4b.
4c.

4d.

 

Your expenses
5 600.00
5 0.00
s 0.00
$ 0.00
5 0.00

page 1

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 44 of 66

Debtor 1 DAYAN MOL|NA-CARBALLO

10.

11.

12.

14.

15.

16.

17.

18.

19.

20.

Officiai Form 106J

First Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, internet, satellite, and cable services

6d. Other. Specify:

 

. Food and housekeeping supplies
. Chiidcare and children’s education costs

. Ciothing, iaundry, and dry cleaning

Personai care products and services
Medica| and dental expenses

Transportation. include gas, maintenance, bus or train fare.
Do not include car payments

Entertainment, clubs, recreation, newspapers magazines, and books

Charitab|e contributions and religious donations

lnsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17c. Other. Specify:

 

17d. Other. Specify:

 

Case number iirknowni

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your income (Official Form 106|).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a Mortgages on other property

zob. Reai estate taxes

zoc. Property. homeowner’s, or renter’s insurance
zod. Maintenance, repair, and upkeep expenses

zoe. Homeowners association or condominium dues

Schedule J: Your Expenses

6a.
6b.
6c.

6d.

15a
15b.
15c.

15d.

16.

17b.
17C.

17d.

18.

19.

20a

ZOb.

ZOc.

ZOd.

ZOe.

Your expenses

$

€6€6€666€6€6€6€6€6

€6€6€666

66€6€6€6

66€6€6€666

 

0.00

120.00
60.00

170.00
0.00

600.00
0.00
50.00
40.00
0.00

180.00

0.00
0.00

0.00
0.00

0.00
0.00

0.00

0.00
0.00
0.00
0.00

0.00

0.00

0.00

0.00

0.00

0.00
0.00

page 2

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 45 of 66

 

 

 

 

Debtor1 DAYAN MOl-lNA'CARBAl-l-O Case number (iriwewn)
First Name Middle Name Last Name
21. other. Specify: 21. +$ 0.00
22. Calcu|ate your monthly expenses
22a. Add lines 4 through 21 . 22a. 5 1,820.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Ochial Form 106J-2 22b. 5 O_OO
22c. Add line 22a and 22b. The result is your monthly expenses 22c. 5 1,820_00

 

 

 

23, Calcu|ate your monthly net income.

 

. . . 5 1,721.20
23a. Copy line 12 (your combined monthly/ncome) from Schedule /. 23a ______
23b. Copy your monthly expenses from line 220 above. 23b. _ 5 1,820_00
23c. Subtract your monthly expenses from your monthly income. 98 8 0

The result is your monthly net income. 23c. 5 `

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this fonn?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

m No.

El Yes. Expiain here:

thcial Form 106J Schedule J: Your Expenses page 3

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 46 of 66

Fill in this information to identify your case:

Debtor1 DAYAN MOLlNA-CARBALLO

First Name Middle Name Last Name

 

Debtor 2
(Spouse, it filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DlSTRlCT OF NEVADA

Case number
(ll known)

 

 

El cheek if this is an
amended filing

 

Officiai Form 106Dec
Deciaration About an individual Debtor’s Scheduies ms

 

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

El No
w Yes. Name of person AMY Mll-LER . Attach Bankruptcy Petition Preparer’s Notice, Dec/aration, and
Signature (Official Form 119).

Under penalty of perjury, l declare that l have read the summary and schedules filed with this declaration and
that they are true and correct.

X

 

Signature of Debtor 2

Date 05//5/020/? Date

MM/ DD / YYYY MM/ DD/ YYYY

 

Officiai Form iOSDec Deciaration About an individual Debtor’s Scheduies

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 47 of 66

Fill in this information to identify your case:

Debtor1 DAYAN MOL|NA-CARBALLO

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: DlSTRlCT OF NEVADA

Case number

(nnown) Cl check if this is an
amended filing

 

 

 

Officiai Form 107
Statement of Financial Affairs for individuals Filing for Bankruptcy 04/16

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this fonn. On the top of any additional pages, write your name and case

number (if known). Answer every question.

mine Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?

El Married
m Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

MNo

El Ves. List all of the places you lived in the last 3 years Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor 1 Debtor 2: Dates Debtor 2
lived there lived there
m Same as Debtor 1 n Same as Debtor 1
From From
Number Street Number Street
To To
City State ZlP Code City State ZlP Code
m Same as Debtor 1 n Same as Debtor 1
From From
Number Street Number Street
To To
City State ZlP Code City State ZlP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, Callfornia, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

MNQ

El Ves. Make sure you fill out Schedule H.' Your Codebtors (Official Form 106H).

m£xplain the Sources of Your income

Oflicial Form 107 Statement of Flnanciai Affairs for individuals Filing for Bankruptcy page 1

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 48 of 66

Debtor 1 DAYAN MOL|NA-CARBALLO

First Name Middle Name Last Name

 

Case number (i/imewn>

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses including part-time activities
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

MNo

Ei Yes. Fiii in the details
Debtor 1

Sources of income
Check ali that apply.

From January 1 of current year until dwages' °°mmissi°ns’

the date you filed for bankruptcy: bonuses’ tips

n Operating a business

d Wages, commissions
8 bonuses tips

(January 1 to December31,r£[YYYY ) El Operating a business

For last calendar year:

d Wages, commissions
bonuses tips

(January 1 to December 311%&) l;] Operating a business

For the calendar year before that:

Gross income

(before deductions and
exclusions)

$5!‘/53,7/

700

$97, 50

$<9‘1¢ 181-§§

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless ofwhether that income is taxab|e. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings lfyou are filing a joint case and you have income that you received together, list it only once under Debtor1.

Debtor 2

Sources of income
Check all that app|y.

n Wages, commissions
bonuses tips

n Operating a business

n Wages, commissions
bonuses tips

n Operating a business

n Wages, commissions
bonuses tips

l;] Operating a business

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

MNo

Ei Yes. Fiii in the detaiis.
Debtor1

Sources of income
Describe below,

From January1 of current year until
the date you filed for bankruptcy:

For last calendar year:

Gross income from
each source

(before deductions and
exclusions)

Debtor 2

Sources of income
Describe below.

 

(January 1 to December 31,

 

 

YYYY

 

For the calendar year before that:

 

 

(January 1 to December 31, )
YYYY

 

Officiai Form 107 Statement of Financia| Affairs for individuals Filing for Bankruptcy

Gross income

(before deductions and
exclusions)

Gross income from
each source

(before deductions and
exclusions)

page 2

Debtor 1

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 49 of 66

DAYAN MOL|NA-CARBALLO

First Name

Middle Name Last Name

Case number irrirrewn)

m List Certain Fayments You Made Before You Filed for Bankruptcy

6. Are either Debtor1’s or Debtor 2’s debts primarily consumer debts?

Cl No. Neither Debtor1 nor Debtor 2 has primarily consumer debts Consumer debts are defined in 11 U.S.C. § 101 (8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425’ or more?

Cl No. Go to line 7.

l;l Yes. List below each creditor to whom you paid a total of $6,425‘ or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations such as

’ Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

child support and alimony. Aiso, do not include payments to an attorney for this bankruptcy case.

m Yes. Debtor1 or Debtor 2 or both have primarily consumer debts
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

g No. Go to line 7.

Cl Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations such as child support and
alimony. Aiso, do not include payments to an attorney for this bankruptcy case.

Creditors Name

Dates of Amount you still owe

payment

Total amount paid

 

Number Street

 

 

City State ZlP Code

 

Creditors Name

 

Number Street

 

 

City State ZlP Code

 

Creditors Name

 

Number Street

 

 

Clty State ZlP Code

Officiai Form 107

Was this payment for...

n Mortgage

n Car

Cl credit eerd

n Loan repayment

n Supp||ers or vendors
Cl other

n Mortgage

n Car

Cl credit eerd

n Loan repayment

n Supp||ers or vendors
Cl other

n Mortgage

n Car

n Credit card

n Loan repayment

n Suppliers or vendors

n Other

 

Statement of Financial Affairs for individuals Filing for Bankruptcy

page 3

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 50 of 66

Debtor 1 DAYAN MOL|NA'CARBALLO Case number irrimewrr)

 

First Name

 

Middle Name Last Name

 

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your reiatives; any general partners; relatives of any general partners partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting secunties; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations
such as child support and alimony.

MNo

n Yes. List all payments to an insider.

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
insiders Name
Number Street
City State ZlP Code
$ $

 

insiders Name

 

Number Street

 

 

City

State ZlP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?

include payments on debts guaranteed or cosigned by an insider.

MNo

n Yes. List all payments that benefited an insider.

Dates of Total amount Amount you still Reason for this payment

payment pa|d owe include creditors name

 

 

 

 

 

, $ $
insiders Name
Number Street
Clty State ZlP Code
$ $

 

insiders Name

 

Number Street

 

 

City

Officiai Form 107

State ZlP Code

Statement of Financial Affairs for individuals Filing for Bankruptcy page 4

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 51 of 66

Debtor 1 DAYAN MOL|NA'CARBALLO Case number iiri<riowhi

First Name Middle Name Last Name

mentify Legal Actions, Repossessions, and Foreclosures

 

 

9. Within 1 year before you filed for bankruptcy, were you a party in any iawsuit, court action, or administrative proceeding?
List all such matters including personal injury cases small claims actions divorces collection suits, paternity actions support or custody modifications
and contract disputes

MNo

Cl Yes. Fiii in the detaiis.

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title Coun Name n Pending
n On appeal
Number Street n Concluded
Case number
City State ZlP Code
Case title Coun Name n Pending
n On appeal
Number Street n Concll.lded
Case number
City State ZlP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or ievied?
Check all that apply and fill in the details below.

Cl No. Go to line 11.
5a Yes. Fill in the information below.

 

 

Describe the property Date Value of the property
VEHICLE
AMERicAN HONDA FlNANCE 20|7 $vv»<v\owi,q
Creditors Name ____ ___
PO BOX 60001
Number street Expiain what happened

w Property was repossessed
Cl Property was foreclosed

ciTY 0FiNousT§ cA 91716 5 P'°Pe"vwa$ga'"l$hed~
city state zii='code Cl Propertywas attached,seized,orievied.

 

 

Describe the property Date Value of the property

 

Creditors Name

 

Number Street
Expiain what happened

Property was repossessed

 

Property was foreclosed
Property was garnished

 

City State ZlP Code

UUUU

Property was attached seized or levied

Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 5

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 52 of 66

Debtor 1 DAYAN MOL|NA'CARBALLO Case number (ifknownt

First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

mNo

n ¥es. Fill in the details

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name
$
Number Street
City State ZlP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another officia|?

g No
cl Ves

List Certain Gifts and Contrihutions

 

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

MNo

El ves. Fill in the details for each gift

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
_ $
Person to Whom You Gave the Gift
$
Number Street
city state ZlP cane
Person’s relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
Person to Whom You Gave the Gift $
$

 

 

 

Number Street

 

City State ZlP Code

Person’s relationship to you

Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 6

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 53 of 66

Debtor 1 DAYAN MOL|NA'CARBALLO Case number tiritnnwni

First Name Middle Name Last Name

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

mNo

El Yes. Fill in the details for each gift or contribution

G|fts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed

 

Charity’s Name

 

 

Number Street

 

City State Z|P Code

@st ¢ertain Losses

§
t
l

z

 

 

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

MNo

El Yes. Fill in the details

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred , _ loss lost
include the amount that insurance has paid, List pending insurance

claims on line 33 of Schedule A/B.' Property

List Certain Fayments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attorneys bankruptcy petition preparers or credit counseling agencies for services required in your bankruptcy.

El No
il Yes. Fill in the details

 

 

 

 

AMY M|LLE R Description and value of any Property transferred tDr::;:)ea|-y;iaesnt or Amount of payment

Person Who Was Paid made

3565 3 EASTERN AVE FOR PREPARE ALL FORMS OF CHAPTER 7

Number Street $ 200.00
$

 

LAS VEGAS NV 89123

City State ZlP Code

 

amy@anMaxesnmore.com

Email orwebsite address

 

 

Person Who Made the Payment, if Not You

Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 7

 

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 54 of 66

Debtor 1 DAYAN MOL|NA'CARBALLO Case number (lr)<newn)

First Name Middle Name Last Name

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZlP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
` promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

MNO

Cl Yes Fill in the details

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
Number Street $
$

 

 

 

City State Z|P Code

18. Within 2 years before you filed for bankruptcy, did you se||, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement
M No
Cl Yes Fill in the details

Descript|on and value of property Describe any property or payments received Date transfer
transferred or debts paid ln exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZlP Code

Person’s relationship to you

 

Person Who Recelved Transfer

 

Number Street

 

 

city state ziP cede

Person’s relationship to you

Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 8

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 55 of 66

Debtor 1 DAYAN MOL|NA'CARBALLO Case number tirknewn)

First Name Middle Name Last Name

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

mNo

Ei Yes Fill in the details

Description and value of the property transferred Date transfer
was made

Name of trust

 

Part 8: List Certain Financial Accounts, Instrumonts, Sah D¢poslt Box¢s, and Storago Unlts

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,

ciosed, soid, moved, or transferred?
include checking, savings money market, or other financial accounts; certificates of deposit; shares in banks credit unions,

§ brokerage houses pension funds cooperatives associations and other financial institutions

§ mNo

Ei Yes. Fill in the details

 

 

§ Last 4 digits of account number Type of account or Date account was Last balance before
f instrument closed, sold, moved, closing or transfer
§ or transferred
Name of Financial institution
xxxx- Ei checking s
a Savings

Number Street
n Money market

 

a Brokerage

 

 

 

 

 

City State ZlP Code m other
§ XXXX-_ _ _ _ a Checking $
f Name of Financial institution _
n Savings
l
§ Number street n Money market
§ n Brokerage
§ n Other
City State ZlP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
§ securities cash, or other vaiuabies?
l g No

n Yes. Fiii in the detaiis.

 

 

 

 

 

 

§ Who else had access to it? Describe the contents Do you still
§ have it?
Ei Na
Name of Financial institution Nam. m Yes
§ ““mb" S"°“ Number Street

City State ZlP Code

 

City State ZlP Code

Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 9

 

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 56 of 66

Debtor 1 DAYAN MOL|NA'CARBALLO Case number (iflrnewni

First Name Middle Name Last Name

§ 22.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
§ m No
9

t Cl Yes Fill in the details

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
§ Cl No
t
§ flame of Storag¢ Flcl|ity Name m Yes
l
Number Street Number Street

 

CityState ZlP Code

 

City State ZiP Code

identify Property ¥ou I'iold or Contml for Somoono Elsc

  

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
t or hold in trust for someone.
§ M No
Ei Yes Fill in the details
Where is the property? Describe the property Value

 

Owner’s Name $

 

" Street
§ Number Street

 

 

 

l

City Stat¢ ZlP Code

 

City State ZlP Code

l

Give Dotalls About Envlmnmontal information

For the purpose of Part 10, the following definitions apply:

l Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances wastes or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances wastes or material.

l Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

l Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices releases and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

mNo

Ei Yes Fill in the details

 

 

Govemmentai unit Environmentai law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZlP Code

 

 

City State ZlP Code

Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 10

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 57 of 66

Debtor 1 DAYAN MOL|NA'CARBALLO Case number tirknawni

First Name Middle Name Last Name

25.Have you notified any governmental unit of any release of hazardous materia|?

MNo

Ei ves Fill in the details

 

 

 

Govemmenta| unit Environmenta| law, if you know it Date of notice
Name of sits Govemmentai unit
Number Street Number Street

City State Z|F Code

 

City State ZlP Code

26.Have you been a party in anyjudicia| or administrative proceeding under any environmental |aw? include settlements and orders.

mNo

Cl ves Fill in the details

 

 

 

 

 

Court or agency Nature of the case ;ta;:s of me
Case title
Court Name a Pendmg
a On appeal
Number Street ' a Conc|uded
Case number city state zlP cadc

with Do‘tolls About ¥our Business or Connoctlons to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
cl A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
a A member of a limited liability company (LLC) or limited liability partnership (LLP)
a A partner in a partnership
a An officer, director, or managing executive of a corporation

cl An owner of at least 5% of the voting or equity securities of a corporation

M No. None of the above applies. Go to Part12.
cl Yes. Check all that apply above and fill in the details below for each business
Describe the nature of the business Employer identification number
Do not include Social Security number or l'iiN.

 

E|N: _________

 

Number Street
Name of accountant or bookkeeper Dates business existed

 

From To

 

city state zlP code
Describe the nature of the business Employer identification number
Do not include Social Security number or |'iiN.

 

E|N: -

 

Number Street
Name of accountant or bookkeeper Dates business existed

 

From To

 

Clty state zlP code

Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 11

 

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 58 of 66

Debtor 1 DAYAN MOL|NA-CARBALLO Case number (/rk/iowrii

First Name Middle Name Last Name

Employer identification number

Describe the nature of the business
Do not include Social Security number or lTiN.

 

Business Name

E|N: -

 

N""‘b°" S"'°°t Name of accountant or bookkeeper Dates business existed

 

From To

 

City State ZiP Code

 

28. With` 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
ins utions, creditors or other parties

 

No
n Ves. Fill in the details below.
Date issued
Name MM/ DD / YYYY

 

Number Street

 

 

Clty State ZlP Code

 

| have read the answers on this Statement of Financial Affairs and any attachments and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. ~ ~ 152, 1341, 1519, and 3571.

X

Signature of Debtor 2

 

 

Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

M No
n Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

DNo

w Yes. Name of person AMY M"-LER . Attach the Bankruptcy Petition Preparer’s Notice,
Dec/arat/'on, and Signature (Official Form 119).

 

 

 

 

thcial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 12

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 59 of 66

Fi|| in this information to identify your case:
Debtor1 DAYAN MOL|NA-CARBALLO
First Name Middle Name Last Name

Debtor 2
(SpOUSe, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: D|STRICT OF NEVADA

case number E| Check rfthrs rs an
"' k"°w"> amended ming

 

 

 

Officiai Form 108
Statement of intention for individuals Filing Under Chapter 7 1215

lf you are an individual filing under chapter 7, you must fill out this form if:
l creditors have claims secured by your property, or
l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
|f two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

m List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by property (Official Form 1060), f||| in the
information below.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditors m Surrender the property. cl No
name: . .
cl Retarn the property and redeem rt. Cl Yes

Description of
property
securing debt:

cl Retain the property and enter into a
Reaffirmat/'on Agreement.

cl Retain the property and [explain]:

 

 

CredifOr’S El Surrender the property. m NO

name:
Ci Retain the property and redeem it. El Yes

Descriplion of
property
securing debt:

m Retain the property and enter into a
Reaffirmation Agreement.

m Retain the property and [explain]:

 

 

Creditor’s Ci Surrender the property. cl NO

name:
m Retain the property and redeem it. El Yes

Description of
property
securing debt:

cl Retain the property and enter into a
Reaffirmation Agreement.

m Retain the property and [explain]:

 

 

:;:?:_°rys m Surrender the property. m No
n m Retain the property and redeem it. C| Yes

Description of
property
securing debt:

El Retain the property and enter into a
Reaffr`rmation Agreement.

cl Retain the property and [explain]:

 

Offrcia| Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 60 of 66

Deth DAYAN Mor_rNA-CARBALLO ease number wrnownr

First Name Middle Name Last Name

mist Your Unexpired Personai Property Leases

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

 

 

Describe your unexpired personal property leases Wil| the lease be assumed?
Lessor’s name: [| No
. . El Yes

Descrrptron of leased

property'.

Lessor’s name: El No

. . El Yes

Descrrptron of leased

property:

Lessor’s name: El No

Description of leased m Yes

property:

Lessor’s name: n No
n Yes

Descriplion of leased

property:

Lessor’s name: n No
n Yes

Descriplion of leased

property:

Lessor’s name: n No
El Yes

Descriplion of leased

property:

Lessor’s name: n No
El Yes

Descriplion of leased

property:

m Sign Beiow
Under pe of perjury, l declare that | have indicated my intention about any property of my estate that secures a debt and any

an unexpired lease.

 
  
  

person property that is subject

x QMJG,¢
Signature of Debtor 2

Date 05 /60 d Date

MM/ DD / YYYY

 

 

MM/ DD/ YYYY

Officiai Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 61 of 66

Check one box only as directed in this form and in
Form 122A-1Supp:

Fill in this information to identify your case:

Debtor1 DAYAN MOL|NA-CARBALLO

First Name Middle Name Last Name

w 1. There is no presumption of abuse.

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

i:l 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7
Means Test Calcu/atr'on (Official Form 122A-2).

United States Bankruptcy Court for the: DiSTRlCT OF NEVADA

n 3. The Means Test does not apply now because of

Case number
qualified military service but it could apply later.

(|f known)

 

   

 

El Check ritan rs an amended firing

Officiai Form 122A-1
Chapter 7 Statement of Your Current Monthly income 12115

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. if more
space is needed, attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). if you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of

Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

Calcu|ate Your Current Monthly income

1. What is your marital and filing status? Check one only.

[:l Not married. Fill out Column A, lines 2-11.
i:l Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

 

 

i:l Married and your spouse is NOT filing with you. You and your spouse are:
i:l Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

l:l Living separately or are legally separated. Fill out Column A, lines 2-11; do not till out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from ali sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31, if the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the resuit. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that properly in one column only. if you have nothing to report for any line, wn'te $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions
(before ali payroll deductions). $ 2,142.74 $

3. Alimony and maintenance payments. Do not include payments from a spouse if 0 00
column B rs nrred in. $_~ $

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. include regular contributions
from an unmarried partner, members of your househoid, your dependents parents,
and roommates. include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3. $_O£O $

5. Net income from operating a business, profession, Debtor 1 Debtor 2

 

 

or farm

Gross receipts (before all deductions) $__ $__

Ordinary and necessary operating expenses - $ - $

Net monthly income from a business, profession, or farm $ 0.00 $ :::;y_) $ 0.00 $
6. Net income from rental and other real property Debtor 1 Debtor 2

Gross receipts (before ali deductions) $ $

Ordinary and necessary operating expenses - $ _ $

Net monthly income from rental or other real properly $ 0,00 $ :::;y_) $ O_OO
7. lnterest, dividends, and royalties $ 0.00

 

 

 

Ofiicial Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 1

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 62 of 66

 

 

 

Debtor1 DAYAN MOLINA'CARBALLO Case number (rrknewn)
First Name Midde Name Last Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemp|oyment compensation $ 0.00 $

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. instead, list it here: ...............................

 

For you ................................................................................. $
For your spouse ................................................................... $
9. Pension or retirement income. Do not include any amount received that was a
benetit under the Social Security Act. $ 0.00 $

10. income from all other sources not listed above. Specify the source and amount
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. if necessary, list other sources on a separate page and put the total below.

0.00
$ 0.00 $

 

 

Total amounts from separate pages, if any. + $ 0.00 + $

 

11. Calcu|ate your total current monthly income. Add lines 2 through 10 for each + _
column. Then add the total for Column A to the total for Column B. z $ 2,142.74 $ _ $ 2,142.74

Total current
monthly income

 

 

 

 

 

 

m Determine Whether the Means Test Applies to You

12. Calcu|ate your current monthly income for the year. Fo||ow these steps: WWMW_MMMWM

 

12a Copy your total current monthly income from line 11. .................................................................................. Copy line 11 here') f $ 2 142.74 z
Multiply by 12 (the number of months in a year). X 12
12b. The result is your annual income for this part of the form. 12b. § $_25_,1‘12__8_8 3

13. Calcu|ate the median family income that applies to you. Fo|low these steps:

Fill in the state in which you iive.

 

 

Fill in the number of people in your household

 

 

$ 61,983.00

 

Fill in the median family income for your state and size of household .

To find a list of applicable median income amounts, go on|ine using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy cierk’s office.

 

 

 

14. How do the lines compare?

14a m Line 12b is less than or equal to line 13. On the top Of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. m Line 12b is more than line 13. On the top Of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

 

By sign7@e, l Walty Of perjury that the information on this statement and in any attachments is true and correct.
X aider ><

Sig ature Signature of Debtor 2

Daép§Z/jgdj? Date
MM/ DD / YYY MM/ DD /YYYY

if you checked line 14a, do NOT fill out or file Form 122A-2.

 

lfyou checked line 14b, fill out Form 122A-2 and file it with this form.

 

 

Officiai Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 2

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 63 of 66

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
* * * * * *
)
In re: ) Bankruptcy No.:
DAYAN MOLlNA-CARBALLO § Chapter 7
) vERiFICATiON 0F CREDITQR
) MATRIX
)
)
Debtor(s). )
)
)

 

The above named Debtor hereby verit`ies that the attached list of creditors is true

and correct to the best of his/her knowledge

Date Uj/§/C;'@/? Signature

Date Signature

 

 

vercredmatrix.wpd rev. 4/12/07

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 64 of 66

CRED|TOR MATR|X
DAYAN i\/|OL|NA CARBALLO

BANK OF AMER|CA
PO BOX 982238
EL PASO, TX 79998

BEST BUY/CBNA
PO BOX 6497
SiOUX FALLS, SD 57117

CAP|TAL ONE BANK USA NA
PO BOX 30281
SALT LAKE C|TY, UT 84130

CRED|T ONE BANK
PO BOX 98872
LAS VEGAS, NV 89193

CURACAO
1605 W OLYN|P|C BLVD
LOS ANGELES, CA 90015

DUVERA
1910 PALOMAR PO|NT WAY STE 101
CARLSBAD, CA 92008

SYNCB/HOME DESiGN FURN
PO BOX 965001
ORLANDO, FL 32896

SYNCB/JC PENNEY
PO BOX 965007
ORLANDO, FL 32896

SYNCB/SAN|S
PO BOX 965005
ORLANDO, FL 32896

SYNCB/WAL-N|ART
PO BOX 965024
ORLANDO, Fi. 32896

TD BANK USA/TARGET CRED|T
PO BOX 1470
MiNNEAPOLiS, i\/lN 55440

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 65 of 66

M|DLAND FUND|NG LLC
2365 NORTHS|DE DR STE 300
SAN DlEGO, CA 92108

RECE|VABLES PERFORMANCE
20818 44TH AVE W STE 140
LYNNWOOD, WA 98036

TMOB|LE
PO BOX 742596
CiNC|NNAT|, OH 45274

SOURCE RECE|VABLES MANAGEMENT
PO BOX 4068
GREENSBORO, NC 27404

SPR|NT
PO BOX 4191
CAROL STREAM, |L 60197

FlNANC|AL RECOVERY SERV|CES, |NC.
PO BOX 385908
MINNEAPOL|S, MN 55438

MONEY TREE
250 N NELL|S BLVD
LAS VEGAS, NV 89110

CL|ENT SERV|CES, |NC.
3451 HARRY S TRUMAN BLVD
SAINT CHARLES, MO 63301

AT&T
PO BOX 537104
ATLANTA, CA 30353

ERC
PO BOX 23870
JACKSONV|LLE, FL 32241

WELTMAN, WE|NBERG & RE|S CO., LPA
PO BOX 93784
CLEVELAND, OH 44101

AMER|CAN HONDA FlNANCE CORPORAT|ON
PO BOX 60001
CiTY OF |NDUSTRY, CA 91716

Case 19-11914-btb Doc 1 Entered 03/29/19 13:42:19 Page 66 of 66

CAP|TAL MANAGEMENT SERV|CES, LP
698 1/z SOUTH OGDEN ST
BUFFALO, NY 14206

RAD|US GLOBAL SOLUT|ONS LLC
PO BOX 390846
M|NNEAPOL|S, MN 55439

CHECK C|TY LLC
PO BOX 35227
LAS VEGAS, NV 89133

MERCHANTS PREFERRED LEASE- PURCHASE SERV|CES
5500 |NTERSTATE NORTH PARKWAY STE 350
ATLANTA, GA 30328

HOTAi FURN|TURE
4681 SPR|NG l\/lOUNTA|N RD
LAS VEGAS, NV 89102

PLANTAT|ON PLACE APARTMENTS
7900 BELLA|RE BLVD
HOUSTON, TX 77036

STATE FARM
ONE STATE FARM PLAZA
BLOOM|NGTON, |L 61710

WELLS FARGO
420 MONTGOMERY STREET
SAN FRANC|SCO, CA 94104

